Exhibit 10.4

 

Execution Version

 

THIRD AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT

 

DATED AS OF SEPTEMBER 9, 2016

 

BY AND AMONG

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC,

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

AND

 

THE OTHER PARTIES HERETO

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

1.1

Representations and Warranties of the Company and Holdings

2

1.2

Representations and Warranties of the Securityholders

3

 

 

 

ARTICLE II

BOARD REPRESENTATION; SPECIAL CONSENT RIGHT

 

 

2.1

Board of Managers

3

2.2

Proxy

7

2.3

Matters Requiring Supermajority Vote

8

2.4

Vestar Consent Right

11

2.5

Termination

11

 

 

 

ARTICLE III

TRANSFERS OR EXCHANGES OF SECURITIES

 

3.1

Restrictions on Transfer of Employee Securities, TCW Securities and NYLIM
Securities

11

3.2

Right of First Refusal

11

3.3

Restrictions on Transfers of Vestar Securities

13

3.4

Securities Act Compliance

16

3.5

Certain Transferees Bound by Agreement

16

3.6

Transfers in Violation of Agreement

17

3.7

Exchange of Securities

17

 

 

 

ARTICLE IV

SALE OF THE COMPANY; DISTRIBUTION OF PROCEEDS; TAG AND DRAG-ALONG RIGHTS

 

4.1

Sale of the Company

17

4.2

Drag-Along Rights

20

4.3

Tag-Along Rights

23

4.4

Distribution of Proceeds from Sale of Company

24

4.5

30% Rule Compliance

24

 

 

 

ARTICLE V

REGISTRATION RIGHTS; LIQUIDITY COOPERATION

 

5.1

Demand Registrations

25

5.2

Incidental Registration

28

5.3

Holdback Agreements

30

5.4

Registration Procedures

30

5.5

Shelf Registration

33

 

i

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

5.6

Registration Expenses

34

5.7

Indemnification; Contribution

34

5.8

Rules 144 and 144A

37

5.9

Underwritten Registrations

37

5.10

Governance following initial Public Offering or Qualified Merger

37

5.11

No Inconsistent Agreements

38

5.12

Cooperation with Transfers by Convertible Preferred Stockholders

38

 

 

 

ARTICLE VI

VENTURE CAPITAL OPERATING COMPANY; OTHER RIGHTS

 

6.1

VCOC Securityholders

38

6.2

Inspection of Property

40

6.3

Financial Statements and Other Information

41

 

 

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.1

Amendment and Waiver

41

7.2

Termination of Agreement

41

7.3

Termination as to a Party

42

7.4

Issuer of Registrable Securities

42

 

 

 

ARTICLE VIII

PARTICIPATION RIGHTS

 

8.1

Participation Right

42

8.2

Definition of New Units

43

8.3

Notice from the Company

43

8.4

Closing

43

8.5

Compliance

44

8.6

Convertible Preferred Stockholder Participation Right

44

8.7

Exempted Issuances

45

8.8

Termination of this Section Upon a Public Offering

46

 

 

 

ARTICLE IX

MISCELLANEOUS

 

9.1

Certain Defined Terms

46

9.2

Legends

56

9.3

Severability

57

9.4

Entire Agreement

57

9.5

Successors and Assigns

57

9.6

Counterparts

57

9.7

Remedies

57

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

9.8

Further Assurances

58

9.9

Notices

58

9.10

Governing Law

60

9.11

Arbitration of Valuation of Equivalent Cash Price

60

9.12

Descriptive Headings

61

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT

 

This Third Amended and Restated Securityholders Agreement (this “Agreement”) is
entered into as of September 9, 2016 by and among (i) 21st Century Oncology
Investments, LLC (f/k/a Radiation Therapy Investments, LLC), a Delaware limited
liability company (the “Company”), (ii) 21st Century Oncology Holdings, Inc.
(f/k/a Radiation Therapy Services Holding, Inc.), a Delaware corporation and a
wholly-owned subsidiary of the Company (“Holdings”), (iii) Canada Pension Plan
Investment Board, a Canadian federal crown corporation (“CPPIB”), (iv) Vestar
Capital Partners V, L.P., a Cayman Islands exempted limited partnership (“Vestar
V”), Vestar Capital Partners V-A, L.P., a Cayman Islands exempted limited
partnership (“Vestar V-A”), Vestar Executive V, L.P., a Cayman Islands exempted
limited partnership, Vestar Holdings V, L.P., a Cayman Islands exempted limited
partnership, Vestar/Radiation Therapy Investments, LLC, a Delaware limited
liability company (“Vestar/RTI”), and any investment fund affiliated with Vestar
Capital Partners V, L.P.  that at any time acquires Securities and executes a
counterpart of this Agreement or otherwise agrees to be bound by this Agreement
(collectively, “Vestar”), (v) parties to this Agreement who are identified as
Employees on the signature page hereto (each, an “Employee” and, collectively,
the “Employees”), (vi) TCW/Crescent Mezzanine Partners V, L.P., a Delaware
limited partnership, TCW/Crescent Mezzanine Partners VB, L.P., a Delaware
limited partnership, TCW/Crescent Mezzanine Partners VC, L.P., a Delaware
limited partnership, MAC Equity Holdings, LLC, a Delaware limited liability
company (the entities described in this clause (vi), each, a “TCW Holder” and
collectively, “TCW”)), (vii) New York Life Investment Management Mezzanine
Partners II, LP, a Delaware limited partnership, and NYLIM Mezzanine Partners II
Parallel Fund, LP, a Delaware limited partnership (the entities described in
this clause (vii), each, an “NYLIM Holder” and collectively, “NYLIM”)),
(viii) each other holder of Company Securities or Holdings Securities who
hereafter executes a separate agreement to be bound by the terms hereof (Vestar,
the Employees, TCW, NYLIM and each other Person that is or may become a party to
this Agreement as contemplated hereby and holds Company Securities are sometimes
referred to herein collectively as the “Company Securityholders” and
individually as a “Company Securityholder” and CPPIB and each other Person
(other than the Company) that is or may become a party to this Agreement and
holds Holdings Securities are sometimes referred to herein collectively as the
“Holdings Securityholders” and individually as a “Holdings Securityholder” and
the Company Securityholders and the Holdings Securityholders are sometimes
referred to herein collectively as the “Securityholders” and individually as a
“Securityholder”).  Certain capitalized terms used herein are defined in
Section 9.1.

 

WHEREAS, on February 21, 2008, pursuant to that certain Agreement and Plan of
Merger (the “Purchase Agreement”), dated as of October 19, 2007, by and among
21st Century Oncology, Inc. (f/k/a Radiation Therapy Services, Inc.), a Delaware
corporation (“Opco”), Holdings, RTS MergerCo, Inc., a Florida corporation and a
wholly-owned subsidiary of Holdings (“Merger Sub”), and the Company (solely for
purpose of Section 7.2 thereof), (i) Merger Sub merged with and into Opco, with
Opco surviving as a direct wholly-owned subsidiary of Holdings and (ii) certain
employees and directors of Opco either contributed Opco common stock to the
Company or invested cash in the Company, in each case, in exchange for Preferred
Units and Class A Units of the Company (the merger and the other transactions
contemplated by the Purchase Agreement, collectively, the “Acquisition”);

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the consummation of the Acquisition, the Company,
Vestar and the Employees entered into a Securityholders Agreement on
February 21, 2008 (such agreement, the “Original Agreement”);

 

WHEREAS, in connection with the issuance of units of limited liability company
interest to TCW and certain of its affiliates who are providing mezzanine
financing to Opco, the Company, Vestar, the Employees and the other
Securityholders entered into an Amended and Restated Securityholders Agreement
on March 25, 2008 (such agreement, the “First Amended and Restated Agreement”);

 

WHEREAS, in connection with the issuance of shares of Series A Convertible
Preferred Stock of Holdings (the “Convertible Preferred Stock”) to CPPIB, in
order to recognize modifications to governance, approval and liquidity rights
applicable to the Company and its Subsidiaries, including Holdings, from and
after the issuance of the Convertible Preferred Stock, the Company, the Employee
Majority Holders and the Vestar Majority Holders amended and restated the First
Amended and Restated Agreement on September 26, 2014 (the “Second Amended and
Restated Agreement), and in connection with such amendment and restatement of
the First Amended and Restated Agreement an amended and restated LLC Agreement
was adopted as of such date in accordance with the terms thereof; and

 

WHEREAS, a Default Event (as defined in the Second Amended and Restated
Agreement (without giving effect to any amendment to the Certificate of
Designations on or about the date hereof)) has occurred, and, in connection
therewith, as well as in connection with the issuance of additional shares of
Convertible Preferred Stock to CPPIB on the date hereof, the Company and
Holdings with the consent of the Employee Majority Holders, the Majority
Executives, the Majority Preferred Stockholders and the Vestar Majority Holders
desire to amend and restate the Second Amended and Restated Agreement as set
forth herein in order to memorialize certain governance changes resulting from
the occurrence of such Default Event.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, each intending to be legally bound, agree that the
Second Amended and Restated Agreement is hereby amended and restated in its
entirety as follows:

 

ARTICLE I
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

1.1                               Representations and Warranties of the Company
and Holdings.  Each of the Company and Holdings hereby represent and warrant to
the Securityholders, that as of the date of this Agreement:

 

(a)                                 In the case of the Company, it is a limited
liability company and, in the case of Holdings, it is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, such party has full power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby,
and the execution, delivery and performance by such party of this Agreement and
the consummation of the transactions contemplated

 

2

--------------------------------------------------------------------------------


 

hereby have been duly authorized by all necessary limited liability company or
corporate action, as the case may be;

 

(b)                                 this Agreement has been duly and validly
executed and delivered by such party and constitutes a legal and binding
obligation of such party, enforceable against such party in accordance with its
terms; and

 

(c)                                  the execution, delivery and performance by
such party of this Agreement and the consummation by such party of the
transactions contemplated hereby will not, with or without the giving of notice
or lapse of time, or both (i) violate any provision of law, statute, rule or
regulation to which it is subject, (ii) violate any order, judgment or decree
applicable to such party, or (iii) conflict with, or result in a breach or
default under, any term or condition of such party’s organizational documents or
any agreement or instrument to which such party is a party or by which such
party is bound.

 

1.2                               Representations and Warranties of the
Securityholders.  Each Securityholder (as to himself or itself only) represents
and warrants to the Company, Holdings and the other Securityholders that, as of
the time such Securityholder becomes a party to this Agreement:

 

(a)                                 this Agreement (or the separate joinder
agreement executed by such Securityholder) has been duly and validly executed
and delivered by such Securityholder, and this Agreement constitutes a legal and
binding obligation of such Securityholder, enforceable against such
Securityholder in accordance with its terms; and

 

(b)                                 the execution, delivery and performance by
such Securityholder of this Agreement (or any joinder to this Agreement) and the
consummation by such Securityholder of the transactions contemplated hereby (and
thereby) will not, with or without the giving of notice or lapse of time, or
both, (i) violate any provision of law, statute, rule or regulation to which
such Securityholder is subject, (ii) violate any order, judgment or decree
applicable to such Securityholder, or (iii) conflict with, or result in a breach
or default under, any term or condition of any agreement or other instrument to
which such Securityholder is a party or by which such Securityholder is bound.

 

ARTICLE II
BOARD REPRESENTATION; SPECIAL CONSENT RIGHT

 

2.1                               Board of Managers.

 

(a)                                 Each Person that is a party to this
Agreement hereby agrees that such Person will vote, or cause to be voted, all
voting securities of the Company, Holdings or any of its Subsidiaries over which
such Person has the power to vote or direct the voting, and will take all other
necessary or desirable action within such Person’s control, and the Company will
take all necessary and desirable actions within its control, to cause the board
of managers of the Company (the “Board”) and the boards or other applicable
governing bodies of Holdings and its Subsidiaries and their respective
committees to be constituted, continue in existence and adjusted in accordance
with this Article II, including by procuring resignations of its, his or her
nominee, as required.  Subject to this Section 2.1, the Board shall

 

3

--------------------------------------------------------------------------------


 

be established at seven managers (or such other number as determined in a manner
consistent with this Section 2), and cause to be continued in office, the
following individuals:

 

(i)                                     two managers nominated by the Majority
Preferred Stockholders (the “Preferred Managers”); provided, that, without
limiting Section 2.1(o), upon the earlier to occur of (i) a Default Event or
(ii) CPPIB ceasing to be the Majority Preferred Stockholders, the number of
managers on the Board may be increased by the Majority Preferred Stockholders by
up to three additional managers, each of whom shall be nominated by the Majority
Preferred Stockholders and constitute “Preferred Managers” hereunder;

 

(ii)                                  one manager nominated by Vestar V, who
shall initially be Robert Rosner;

 

(iii)                               one manager nominated by Vestar V-A, who
shall initially be James L. Elrod, Jr. (the managers designated pursuant to
Sections 2.1(a)(ii) through (iii), collectively, the “Vestar Managers”);

 

(iv)                              the Chief Executive Officer of Opco, who shall
initially be William Spalding; and

 

(v)                                 two independent managers, neither of whom is
an Affiliate of the nominating Majority Preferred Stockholders or an officer or
employee of the Company (the “Independent Manager”), nominated by the Majority
Preferred Stockholders after consultation with Vestar V and the Chief Executive
Officer of Opco, who shall initially be Robert W. Miller and Dr. Daniel
Dosoretz; provided, that the Majority Preferred Stockholders shall have the
right to, at any time, increase the size of the Board by up to two additional
managers in order to appoint, after consultation with Vestar V and the Chief
Executive Officer of Opco, up to two additional Independent Managers.

 

(b)                                 Each of the Company, Holdings and Opco shall
have an executive committee (each, an “Executive Committee”) of their respective
board of directors or other applicable governing bodies.  Each Executive
Committee shall be comprised of three members, including (i) one nominated by
each of the Majority Preferred Stockholders and Vestar V and (ii) the Chief
Executive Officer of Opco.  Each Executive Committee shall have and may exercise
all the powers and authority of the respective board of directors or other
governing bodies of such entities in the management of the business and affairs
of such entity, including to take and authorize actions that would otherwise be
in the jurisdiction of the Board (such board of directors or other governing
bodies), except to the extent (i) such delegation of authority would not be
permitted under applicable Law (assuming for this purposes that the Company is a
Delaware corporation) and (ii) the power and authority is reserved to another
existing committee under its existing charter (subject to the limitations in
2.1(c) below).  Each Executive Committee shall conduct its proceedings in
accordance with the charters for such Executive Committee adopted on or prior to
September 26, 2014.  Upon the occurrence of the earlier of (i) a Qualified IPO,
(ii) a Qualified Merger and (iii) at the election of the Majority Preferred
Stockholders, a Default Event, each Executive Committee shall be terminated.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Each of Vestar V and the Majority Preferred
Stockholders shall have the right to nominate at least one member to and the
Chief Executive Officer of Opco shall have the right to serve on each of the
Company’s, Holdings’ and Opco’s other management committees, which consist of a
compensation committee, an audit committee, a compliance committee and a capital
allocation committee.  Except in connection with an initial Public Offering of
Holdings, the charters of these committees shall not be modified, and no new
committees created, without the consent of Vestar V and the Majority Preferred
Stockholders. Except as otherwise required by applicable Law, no committee of
the Board or the board of directors or other governing bodies of Holdings and
Opco may bind the Board or such board of directors or other governing body. 
Notwithstanding anything to the contrary in the charters of the other
committees, each such committee shall report to the Executive Committee of the
Company, Holdings or Opco, as applicable, for so long as the Executive
Committee, of the Company, Holdings or Opco, as applicable, is in existence, and
all matters in respect of which any such committee makes a recommendations shall
be decided by the applicable Executive Committee.

 

(d)                                 The composition of the board of managers and
the Executive Committee (or equivalent governing bodies) of Holdings and Opco
shall be the same as the Board and the Executive Committee of the Company unless
otherwise approved in writing by the Majority Preferred Stockholders.  At the
request of the Majority Preferred Stockholders, the composition of the board of
managers and the executive committee (or equivalent governing bodies) of any
Subsidiary of Opco shall be the same as the Board and the Executive Committee of
the Company.  The Majority Preferred Stockholders may waive their right to
appoint any managers to such governing bodies, on a temporary or permanent
basis, at any Subsidiary of Opco.

 

(e)                                  If at any time Vestar V notifies the other
parties to this Agreement of its desire to remove, with or without cause, any
Vestar Manager from the Board (and the board of managers and similar governing
bodies of Holdings and Opco), and each Executive Committee, all such parties so
notified will vote, or cause to be voted, all voting securities of the Company
and the Subsidiaries of the Company over which they have the power to vote or
direct the voting, and shall take all such other actions promptly as shall be
necessary or desirable to cause the removal of such manager.

 

(f)                                   If at any time the Majority Preferred
Stockholders notify the other parties to this Agreement of its desire to remove,
with or without cause, any Preferred Manager or any Independent Manager
nominated by it from the Board (and the board of managers and similar governing
bodies of Holdings and Opco), and each Executive Committee, all such parties so
notified will vote, or cause to be voted, all voting securities of the Company
and the Subsidiaries of the Company over which they have the power to vote or
direct the voting, and shall take all such other actions promptly as shall be
necessary or desirable to cause the removal of such manager.

 

(g)                                  [Intentionally Omitted].

 

(h)                                 If at any time the Chief Executive Officer
of Opco ceases to be employed by the Company or any of its Subsidiaries, he or
she shall be deemed to have resigned from the Company and, unless otherwise
reasonably determined by the Majority Preferred Stockholders, he or she will be

 

5

--------------------------------------------------------------------------------


 

promptly removed from the Board (and the board of managers and similar governing
bodies of Holdings and Opco) and each Executive Committee.

 

(i)                                     Any Independent Manager elected pursuant
to Section 2.1(a)(iv) may be removed by the Majority Preferred Stockholders.  If
at any time the Majority Preferred Stockholders approve the removal of such
Independent Manager and notify the other parties to this Agreement of their
desire to remove, with or without cause, such Independent Manager, all such
parties so notified will vote, or cause to be voted, all voting securities of
the Company and the Subsidiaries of the Company over which they have the power
to vote or direct the voting, and shall take all such other actions promptly as
shall be necessary or desirable to cause the removal of such Independent
Manager.

 

(j)                                    If at any time any Preferred Manager
ceases to serve on the Board, the board of managers or similar governing body of
Holdings or Opco, any Executive Committee, or the board of managers or executive
committee (or similar governing bodies) of the Company’s other Subsidiaries
(whether due to resignation, removal or otherwise), the Majority Preferred
Stockholders shall be entitled to nominate a successor manager to fill the
vacancy created thereby on the terms and subject to the conditions of paragraph
(a) above.  Each Person that is a party hereto agrees to vote, or cause to be
voted, all voting securities of the Company and the aforementioned Subsidiaries
over which such Person has the power to vote or direct the voting, and shall
take all such other actions as shall be necessary or desirable to cause the
nominated successor to be elected to fill such vacancy.

 

(k)                                 If at any time either of the two Vestar
Managers ceases to serve on the Board, the board of managers or similar
governing body of Holdings or Opco, any Executive Committee, or the board of
managers or executive committee (or similar governing bodies) of the Company’s
other Subsidiaries (whether due to resignation, removal or otherwise), Vestar V
shall be entitled to nominate a successor manager to fill the vacancy created
thereby on the terms and subject to the conditions of paragraph (a) above.  Each
Person that is a party hereto agrees to vote, or cause to be voted, all voting
securities of the Company and the aforementioned Subsidiaries over which such
Person has the power to vote or direct the voting, and shall take all such other
actions as shall be necessary or desirable to cause the nominated successor to
be elected to fill such vacancy.

 

(l)                                     If at any time any Independent Manager
ceases to serve on the Board, the board of managers or similar governing body of
Holdings or Opco, any Executive Committee, or the board of managers or executive
committee (or similar governing bodies) of the Company’s other Subsidiaries
(whether due to resignation, removal or otherwise), the Majority Preferred
Stockholders shall be entitled to nominate a successor manager (provided, that
with respect to any successor to an Independent Manager, after consultation with
Vestar) to fill the vacancy created thereby on the terms and subject to the
conditions of paragraph (a) above.  Each Person that is a party hereto agrees to
vote, or cause to be voted, all voting securities of the Company and the
aforementioned Subsidiaries over which such Person has the power to vote or
direct the voting, and shall take all such other actions as shall be necessary
or desirable to cause the nominated successor to be elected to fill such
vacancy.

 

(m)                             The Majority Preferred Stockholders shall have
the sole right to appoint, terminate and replace senior officers (including the
Chief Executive Officer) of the Company and each

 

6

--------------------------------------------------------------------------------


 

of its Subsidiaries.  Each Person that is a party hereto agrees to vote, or
cause to be voted, all voting securities of the Company, Holdings and its
Subsidiaries over which such Person has the power to vote or direct the voting,
and shall take all such other actions as shall be necessary or desirable to
cause such appointment, termination and/or replacement of such senior officers
at the direction of the Majority Preferred Stockholders.

 

(n)                                 No manager may be removed except by vote of
the Persons entitled to nominate such manager.

 

(o)                                 Following a Default Event, in the event the
Majority Preferred Stockholders have not elected to exercise the “Repurchase
Option” (as defined in the Certificate of Designations) or if such Repurchase
Option has been exercised but not fully satisfied, the Majority Preferred
Stockholders shall have the right to nominate a majority of the members of the
Board or board of directors or board of managers, as applicable of any or all of
the Company, Holdings and its Subsidiaries, along with a majority of the members
of any committees thereof, and the size of the Board or the applicable board of
directors or board of managers or committees shall be increased to the extent
necessary to give effect to this clause (o) of Section 2.1.  Each Person that is
a party hereto agrees to vote, or cause to be voted, all voting securities of
the Company, Holdings and its Subsidiaries over which such Person has the power
to vote or direct the voting, and shall take all such other actions as shall be
necessary or desirable to cause such nominees of the Majority Preferred
Stockholders to be elected to such Board, board of directors or board of
managers and each such committee.

 

(q)                                 Following a “Mandatory Conversion” (as
defined in the Certificate of Designations), in the event that the Majority
Preferred Stockholders would hold in excess of 50% of the total issued and
outstanding shares of common stock of Holdings, the Majority Preferred
Stockholders shall have the right to nominate a majority of the members of the
Board or board of directors or board of managers, as applicable of any or all of
the Company, Holdings and its Subsidiaries, and the size of the Board or the
applicable board of directors or board of managers shall be adjusted as
determined by the Majority Preferred Stockholders to give effect to this clause
(q) of Section 2.1.  Each Person that is a party hereto agrees to vote, or cause
to be voted, all voting securities of the Company, Holdings and its Subsidiaries
over which such Person has the power to vote or direct the voting, and shall
take all such other actions as shall be necessary or desirable to cause such
nominees of the Majority Preferred Stockholders to be elected to such Board,
board of directors or board of managers.

 

2.2                               Proxy.

 

(a)                                 In order to effectuate the provisions of
Section 4.1 hereof, each holder of Employee Securities hereby grants to each of
(i) the Majority Preferred Stockholders and (ii) the then-current Chief
Executive Officer of Opco, or if the Chief Executive Officer of Opco shall be
unable to exercise this proxy due to illness or absence or if the position of
Chief Executive Officer of Opco shall be vacant, to the Chief Financial Officer
of Opco, each such person to have the power to act independently, a proxy to
vote at any annual or special meeting of Company Securityholders, or to take any
action by written consent in lieu of such meeting with respect to, or to
otherwise take action in respect of, all of the Company Securities owned or held
of record by such holder in connection with the

 

7

--------------------------------------------------------------------------------


 

matters set forth in Section 4.1 hereof in accordance with the provisions of
Section 4.1 hereof. Each of the proxies granted hereby is irrevocable and is
coupled with an interest.

 

(b)                                 In order to effectuate the provisions of
Section 4.2 hereof, each holder of Company Securities, and the Company, as a
holder of Holdings Securities, hereby grant to the Majority Preferred
Stockholders exercising their rights pursuant to Section 4.2, a proxy to vote at
any annual or special meeting of Company Securityholders or, in the case of the
proxy from the Company, any annual or special meeting of Holdings, and to take
any action by written consent in lieu of such meeting with respect to, or to
otherwise take action in respect of, all of the Company Securities and all of
the Holdings Securities, if applicable, owned or held of record by such holder
in connection with the matters set forth in Section 4.2 hereof in accordance
with the provisions of Section 4.2 hereof.  Each of the proxies granted hereby
is irrevocable and is coupled with an interest.

 

(c)                                  To effectuate the provisions of this
Article II, the secretary of each of the Company and each of the aforementioned
Subsidiaries of the Company, or if there be no secretary such other officer or
employee of the Company or such Subsidiaries as the board of directors (or
similar governing body) of the Company or such Subsidiaries may appoint to
fulfill the duties of the secretary, shall not record any vote or consent or
other action contrary to the terms of this Article II.

 

2.3                               Matters Requiring Supermajority Vote. 
Notwithstanding anything to the contrary contained in this Agreement or the LLC
Agreement, for so long as any shares of Convertible Preferred Stock remain
outstanding, (i) the Company shall not, to the extent referred to below,
(ii) Holdings shall not, and (iii) neither the Company nor Holdings shall permit
any Subsidiary of Holdings to take or commit to take any of the following
actions (including by means of merger, consolidation, reorganization,
recapitalization or otherwise) without the prior written consent of the Majority
Preferred Stockholders (with capitalized terms used in this Section 2.3 without
definition having the meanings set forth in the Certificate of Designations):

 

(a)                           altering or changing the powers, rights or
preferences of the Convertible Preferred Stock; increasing or decreasing the
number of authorized shares or the par value of the Convertible Preferred Stock;
reclassifying any Junior Stock or Parity Stock into Senior Stock; authorizing,
creating or issuing any class or series of Senior Stock or Parity Stock, or any
securities directly or indirectly convertible into or exchangeable for any
Senior Stock; or amending or repealing any provision of, or adding any provision
to, Holdings’ certificate of incorporation or by-laws in a manner that could
reasonably be expected to affect adversely the powers, rights or preferences of
the Convertible Preferred Stock; or

 

(b)                           Holdings or any of its Subsidiaries entering into
any other line of business other than businesses substantially similar or
related to Holdings’ and its Subsidiaries’ existing businesses on the date
hereof; or

 

(c)                            any action resulting or reasonably likely to
result in the Company, Holdings or any of its Subsidiaries ceasing to be duly
organized, validly existing and in good standing under the applicable laws of
its jurisdiction of incorporation, including, without limitation, any

 

8

--------------------------------------------------------------------------------


 

voluntary initiation of any liquidation, dissolution or winding up of Holdings
or any of its Subsidiaries or commencement of a proceeding for bankruptcy,
insolvency, receivership or similar action with respect to any of the foregoing;
or

 

(d)                           entering into any Related Party Transaction or
amending or renewing any agreement related to any Related Party Transaction or
waiving any of Holdings’ or any of its Subsidiaries’ rights under any such
agreement; or

 

(e)                            any issuance of equity securities or entering
into any agreement (or granting of any right capable of becoming an agreement)
to issue any equity interests in Holdings or any of its Subsidiaries (including,
without limitation, the issuance of warrants, options or similar rights or
instruments convertible into or exchangeable for such equity interests), other
than pursuant to rights or agreements existing as of the date hereof disclosed
pursuant to the Subscription Agreements; or

 

(f)                             any declaration or payment of any cash dividend
or cash distribution to any holder of equity securities of Holdings or any of
its Subsidiaries (other than any declaration or payment of any cash dividend or
cash distribution to Holdings by any of its wholly owned Subsidiaries); or

 

(g)                            prior to (i) a Qualified IPO, (ii) a Qualified
Merger or (iii) the refinancing of the existing Indebtedness of Holdings and any
and its Subsidiaries in form and substance satisfactory to the Majority
Preferred Stockholders (it being understood for the avoidance of doubt that the
use of proceeds contemplated by the Subscription Agreements shall not constitute
such a required refinancing), (a) any acquisition by the Company, Holdings or
any of their respective Subsidiaries, of equity interests in another Person,
(b) any acquisition by the Company, Holdings or any of their respective
Subsidiaries of assets constituting all or substantially all of the business (or
a line of business or business unit) of any Person (any transaction described in
clause (a) or this clause (b) of this Section 2.3(g), whether by merger,
amalgamation, other business combination or otherwise, an “Acquisition”) or
(c) participation by the Company, Holdings or any of their respective
Subsidiaries in any joint venture or strategic alliance, if, in each case, after
giving effect to such transaction, the aggregate of all amounts invested and all
Indebtedness incurred by the Company and its Subsidiaries in connection with
such transactions (less amounts funded by amounts drawn under existing debt
facilities in accordance with the limitations set forth herein) is greater than
$2,000,000; or

 

(h)                           any Acquisition (x) with an aggregate value
greater than $150,000,000, or (y) that would, or could through circumstances
outside CPPIB’s control, result in CPPIB not being in compliance with the 30%
Rule; or

 

(i)                               any sale, transfer, license or pledge of
assets by the Company, Holdings or any of their respective Subsidiaries having a
fair market value equal to or greater than $2,000,000 in any single transaction
or series of related transactions or $10,000,000 in aggregate, in each case
other than (i) in the ordinary course of business, (ii) pledges required by
creditors in connection

 

9

--------------------------------------------------------------------------------


 

with the incurrence of Indebtedness otherwise permitted hereunder or (iii) any
sale, transfer, license or pledge from the Company’s Subsidiaries to Holdings or
any of its other direct or indirect wholly owned Subsidiaries; or

 

(j)                              any sale, transfer, license or pledge of any
Holdings Securities by the Company; or

 

(k)                           any incurrence or refinancing of Indebtedness or
incurrence of liens with respect thereto by Holdings or any of its Subsidiaries
to the extent that, immediately after giving effect to such incurrence, the
ratio of the Consolidated Total Debt to EBITDA for the most recently ended four
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
would not be less than a ratio of 6.5-to-1 on a pro forma basis after giving
effect to such incurrence and the use of the proceeds therefrom; or

 

(l)                               any amendments, extensions or waivers to the
terms of Subordinated Notes or other amendments, extensions or waivers to the
terms of other indebtedness that would reasonably be expected to be material to
the rights associated with the Convertible Preferred Stock; or

 

(m)                       the conduct of any business or incurrence of any
material liability or material obligation by the Company or Holdings (other than
any liability or obligation resulting solely from the corporate existence of the
Holdings, its status of guarantor of indebtedness of its subsidiaries or
otherwise supporting its subsidiaries obligations to creditors, in connection
with filings with the Securities and Exchange Commission or as otherwise
permitted hereunder); or

 

(n)                           removal and appointment of any senior officer of
any of the Company, Holdings or any of their respective Subsidiaries; or

 

(o)                           setting or any material change in the compensation
for any officer or other key employee of the Company, Holdings or Opco, or
entering into or amending any employment or severance agreement with any officer
or other key employee of the Company, Holdings or Opco; or

 

(p)                           establishment of or amendment to any employee
benefit or welfare plan of the Company, Holdings or Opco or the establishment
of, or amendment to, any material terms of, any management incentive or equity
plan, or other similar plan or program, of the Company, Holdings or Opco; or

 

(q)                           any Sale of the Company, Qualified Merger or
Public Offering of securities of the Company, Holdings or any of their
Subsidiaries; or

 

(r)                              adoption of the annual capital expenditure
budget (and individual budget for M&A acquisitions in such year) approved by the
board of managers of Holdings or board of

 

10

--------------------------------------------------------------------------------


 

directors of Opco (or, in each case, the committee thereof with authority to
approve such budget), any material changes to such annual capital expenditure
budgets (and individual budgets for acquisitions in such year), and any
deviations from any such capital expenditure budget or individual budget by more
than $5 million; or

 

(s)                             any action resulting in Opco ceasing to be a
direct, wholly owned subsidiary of Holdings; or

 

(t)                              any capital contribution or other funding of
the New York Proton Center Project; or

 

(u)                           changing the size or composition of the board of
directors or board of managers of the Company, Holdings or any of its
Subsidiaries (except as expressly permitted by this Agreement).

 

2.4                               Vestar Consent Right.  Notwithstanding
anything to the contrary contained in this Agreement or the LLC Agreement,
without the prior written consent of the Vestar Majority Holders, until the
earlier to occur of (x) a Default Event and (y) the date on which Vestar no
longer holds any Units, (i) the Company shall not, (ii) Holdings shall not, and
(iii) neither the Company nor Holdings shall permit any Subsidiary of Holdings
to take or commit to enter into any transaction or agreement with CPPIB or amend
any agreement with CPPIB or waive any of Holdings’ or any of its Subsidiaries’
rights under any such agreement; provided that this Section 2.4, for the
avoidance of doubt, shall not apply to any transaction with CPPIB that is
contemplated by or is ancillary to an exercise of rights pursuant to the
Certificate of Designations, this Agreement or the Subscription Agreements (it
being understood that any resolution of any indemnity claim asserted by CPPIB
under one of the Subscription Agreements shall have been approved by a majority
of the Independent Managers).

 

2.5                               Termination.  The provisions of this
Article II shall terminate with respect to all entities other than the Company
immediately prior to the consummation of an initial Public Offering or Qualified
Merger.

 

ARTICLE III
TRANSFERS OR EXCHANGES OF SECURITIES

 

3.1                               Restrictions on Transfer of Employee
Securities, TCW Securities and NYLIM Securities.  Prior to the earlier of (i) a
Sale of the Company and (ii) the consummation of a Public Offering, no holder of
Employee Securities, TCW Securities or NYLIM Securities may Transfer any
Employee Securities, TCW Securities or NYLIM Securities, as the case may be,
without the prior written consent of Vestar V (which may be withheld in its sole
discretion), except in an Exempt Employee Transfer, an Exempt TCW Transfer or an
NYLIM Exempt Transfer, as applicable or except in connection with a Drag-Along
Sale.

 

11

--------------------------------------------------------------------------------


 

3.2                               Right of First Refusal.

 

(a)                                 If any holder of Employee Securities, TCW
Securities or NYLIM Securities (for purposes of this Section 3.2(a), a “Selling
Security Holder”) proposes to sell any or all of his Employee Securities, TCW
Securities or NYLIM Securities, as the case may be (other than an Exempt
Employee Transfer, an Exempt TCW Transfer or an Exempt NYLIM Transfer) to a
third party (a “Proposed Sale”) prior to (A) a Public Offering resulting in a
public market for the Securities and (B) a Sale of the Company or Drag-Along
Sale (it being understood, for the avoidance of doubt, that the transactions
described in clauses (A) and (B) shall not constitute a Proposed Sale), and
Vestar V has consented to such Proposed Sale (which consent may be withheld in
its sole discretion), such Selling Security Holder shall first notify the
Company in writing, which notice shall (i) state such Selling Security Holder’s
intention to sell Employee Securities, TCW Securities or NYLIM Securities, as
the case may be, to one or more persons, the amount of Employee Securities, TCW
Securities or NYLIM Securities to be sold, the purchase price therefor, the
identity of each prospective Transferee, if known, and the other material terms
of the Proposed Sale and (ii) contain an irrevocable offer to sell such Employee
Securities, TCW Securities or NYLIM Securities to the Company (in the manner set
forth below) at a purchase price equal to the price contained in, and on the
same terms and conditions of, the Proposed Sale (such notice, the “Proposed Sale
Notice”).

 

(b)                                 At any time within thirty (30) days after
the date of the receipt by the Company of the Proposed Sale Notice, the Company
shall have the right and option to purchase, or to arrange for a third party to
purchase, all of the Employee Securities, all of the TCW Securities or all of
the NYLIM Securities (as the case may be) covered by the Proposed Sale Notice at
the same price and on the same terms and conditions of the Proposed Sale (or, if
the Proposed Sale includes any consideration other than cash, then, at the sole
option of the Company, at the equivalent all cash price, determined in good
faith by the Board, as applicable), by delivering a certified bank check or
checks in the appropriate amount (or by wire transfer of immediately available
funds, if the Selling Security Holder provides to the Company wire transfer
instructions) (and any such non-cash consideration to be paid) to the Selling
Security Holder at the principal office of the Company against delivery of
certificates or other instruments representing the Employee Securities, TCW
Securities or NYLIM Securities so purchased, appropriately endorsed by the
Selling Security Holder.  If at the end of the 30-day period, the Company has
not elected to exercise its right to purchase all of the Employee Securities,
all of TCW Securities or all of the NYLIM Securities (as the case may be)
covered by the Proposed Sale Notice as described above or the Company has not
tendered the purchase price for such securities in the manner set forth above,
Vestar shall have the right and option for fifteen (15) days after the end of
the aforementioned 30-day period to purchase all of the Employee Securities, all
of the TCW Securities or all of the NYLIM Securities (as the case may be)
covered by the Proposed Sale Notice at the same price and on the same terms and
conditions of the Proposed Sale (or, if the Proposed Sale includes any
consideration other than cash, then, at the sole option of Vestar, at the
equivalent all cash price, reasonably determined in good faith by mutual
agreement of the Selling Security Holder and Vestar (provided that in the event
the Selling Security Holder and Vestar are unable to mutually agree on such cash
price, then such determination shall be made in accordance with Section 9.11 of
this Agreement), by delivering a certified bank check or checks in the
appropriate amount (or by wire transfer of immediately available funds, if the
Selling Security Holder provides to Vestar wire transfer instructions) (and any
such non-cash consideration to be paid) to the Selling Security Holder at the
principal office of the Company

 

12

--------------------------------------------------------------------------------


 

against delivery of certificates or other instruments representing the Employee
Securities, TCW Securities or NYLIM Securities so purchased, appropriately
endorsed by the Selling Security Holder.  If at the end of the 15-day period,
neither the Company nor Vestar has tendered the purchase price for such
securities in the manner set forth above, the Selling Security Holder may,
during the succeeding 30-day period, sell not less than all of the Employee
Securities, all of the TCW Securities or all of the NYLIM Securities (as the
case may be) covered by the Proposed Sale to a third party on terms no less
favorable to Selling Security Holder than those contained in the Proposed Sale
Notice.  Promptly after such sale, the Selling Security Holder shall notify the
Company of the consummation thereof and shall furnish such evidence of the
completion and time of completion of such sale and of the terms thereof as may
reasonably be requested by the Company.  If, at the end of sixth (60) days
following the expiration of the 30-day period during which the Company is
entitled hereunder to purchase the Employee Securities, TCW Securities or NYLIM
Securities, the Selling Security Holder has not completed the sale of such
securities as aforesaid, all of the restrictions on sale, transfer or assignment
contained in this Agreement shall again be in effect with respect to such
Employee Securities, TCW Securities or NYLIM Securities.  Any action by Vestar
contemplated by this Section 3.2(b) shall be deemed to have been taken by Vestar
if such action is taken by the Vestar Majority Holders.

 

3.3                               Restrictions on Transfers of Vestar
Securities.

 

(a)                                 Tag-Along Rights.  Subject to the next
paragraph, prior to making any Transfer of Vestar Securities (other than a
Transfer described in Section 3.3(b)) any holder of Vestar Securities proposing
to make such a Transfer (for purposes of this Section 3.3, a “Selling Vestar
Holder”) shall give at least fifteen (15) days’ prior written notice to each
holder of Employee Securities, TCW Securities and NYLIM Securities (for purposes
of this Section 3.3, each an “Other Holder”) and the Company, which notice (for
purposes of this Section 3.3, the “Sale Notice”) shall identify the type and
amount of Vestar Securities to be sold (for purposes of this Section 3.3, the
“Offered Securities”), describe the terms and conditions of such proposed
Transfer, and identify each prospective Transferee.  Any of the Other Holders
may, within fifteen (15) days of the receipt of the Sale Notice, give written
notice (each, a “Tag-Along Notice”) to the Selling Vestar Holder that such Other
Holder wishes to participate in such proposed Transfer upon the terms and
conditions set forth in the Sale Notice, which Tag-Along Notice shall specify
the Employee Securities, TCW Securities or NYLIM Securities, as the case may be,
such Other Holder desires to include in such proposed Transfer; provided,
however, that (1) each Other Holder shall be required, as a condition to being
permitted to sell Employee Securities, TCW Securities and NYLIM Securities
pursuant to this Section 3.3(a) in connection with a Transfer of Offered
Securities, to elect to sell Employee Securities, TCW Securities and NYLIM
Securities of the same type and class (for purpose of this Section 3.3, the
Common Units shall be treated as a single class, provided that the proceeds to
be received by the holders thereof shall take into account any differences in
distribution rights with respect to the Class A Units, Class B Units, Class C
Units and other Units constituting Common Units pursuant to Section 4.1 of the
LLC Agreement) and in the same relative proportions (which proportions shall be
determined on a unit for unit or, as the case may be, share for share basis and
on the basis of aggregate liquidation value with respect to Preferred Units or
Preferred Stock) as the Securities which comprise the Offered Securities; (2) no
Employee Security that is subject to vesting shall be entitled to be sold
pursuant to this Section 3.3(a) unless such Employee Security has

 

13

--------------------------------------------------------------------------------


 

fully vested; and (3) to exercise its tag-along rights hereunder, each Other
Holder must agree to make to the Transferee the same representations,
warranties, covenants, indemnities and agreements as the Selling Vestar Holder
agrees to make in connection with the Transfer of the Offered Securities (except
that in the case of representations and warranties pertaining specifically to,
or covenants made specifically by, the Selling Vestar Holder, the Other Holders
shall make comparable representations and warranties pertaining specifically to
(and, as applicable, covenants by) themselves), and must agree to bear his or
its ratable share (which may be joint and several but contribution shall be
based on the proceeds received in respect of Securities that are Transferred by
each holder) of all liabilities to the Transferees arising out of
representations, warranties and covenants (other than those representations,
warranties and covenants that pertain specifically to a given Securityholder,
who shall bear all of the liability related thereto), indemnities or other
agreements made in connection with the Transfer.  Each Securityholder will bear
(x) its or his own costs of any sale of Securities pursuant to this
Section 3.3(a) and (y) its or his pro-rata share (based upon the relative amount
of Securities sold) of the costs of any sale of Securities pursuant to this
Section 3.3(a) (excluding all amounts paid to any Securityholder or his or its
Affiliates as a transaction fee, broker’s fee, finder’s fee, advisory fee,
success fee, or other similar fee or charge related to the consummation of such
sale) to the extent such costs are incurred for the benefit of all
Securityholders and are not otherwise paid by the Transferee.

 

If none of the Other Holders gives the Selling Vestar Holder a timely Tag-Along
Notice with respect to the Transfer proposed in the Sale Notice, then
(notwithstanding the first sentence of this Section 3.3(a)) the Selling Vestar
Holder may Transfer such Offered Securities on the terms and conditions set
forth, and to or among any of the Transferees identified (or Affiliates of
Transferees identified), in the Sale Notice at any time within one hundred
twenty (120) days after expiration of the fifteen (15) day period for giving
Tag-Along Notices with respect to such Transfer.  Any such Offered Securities
not Transferred by the Selling Vestar Holder during such 120-day period will
again be subject to the provisions of this Section 3.3(a) upon subsequent
Transfer.  If one or more Other Holders give the Selling Vestar Holder a timely
Tag-Along Notice, then the Selling Vestar Holder shall use all reasonable
efforts to obtain the agreement of the prospective Transferee(s) to the
participation of the Other Holders in any contemplated Transfer, on the same
terms and conditions as are applicable to the Offered Securities, and no Selling
Vestar Holder shall transfer any of its units or shares, as the case may be, to
any prospective Transferee if such prospective Transferee(s) declines to allow
the participation of the Other Holders, unless Vestar agrees to purchase the
Units that such Other Holders are entitled to sell and have elected to sell in
connection with such Transfer.  If the prospective Transferee(s) is unwilling or
unable to acquire all of the Offered Securities and all of the Employee
Securities, TCW Securities and NYLIM Securities specified in a timely Tag-Along
Notice upon such terms, then the Selling Vestar Holder may elect either to
cancel such proposed Transfer or to allocate the maximum number of each class of
Securities that the prospective Transferees are willing to purchase (the
“Allocable Shares”) among the Selling Vestar Holder and the Other Holders giving
timely Tag-Along Notices as follows (it being understood that the prospective
Transferees shall be required to purchase Securities of the same class on the
same terms and conditions taking into account the provisions of clause (1) of
the first paragraph of this Section 3.3(a), and to consummate such Transfer on
those terms and conditions):

 

14

--------------------------------------------------------------------------------


 

(i)                                     each participating Securityholder
(including the Selling Vestar Holder) shall be entitled to sell a number of
Units or shares of each class of Securities (taking into account the provisions
of clause (1) of the first paragraph of this Section 3.3(a)) (not to exceed, for
any Other Holder, the number of Units or shares of such class of Securities
identified in such Other Holder’s Tag-Along Notice) equal to the product of
(A) the number of Allocable Shares of such class of Securities and (B) a
fraction, the numerator of which is such Securityholder’s Ownership Percentage
of such class of Securities and the denominator of which is the aggregate
Ownership Percentage for all participating Securityholders of such class of
Securities; provided, however, that if a Securityholder was unable to sell
Securities in one or more prior Transfers effected pursuant to this
Section 3.3(a) because of clause (2) of the first paragraph of this
Section 3.3(a) and, as a result, the aggregate percentage of Securities sold by
such Securityholder in Transfers effected pursuant to this Section 3.3(a) is
less than the aggregate percentage of Securities sold by Vestar in such
Transfers, then additional Allocable Shares shall be allocated to such
Securityholder (not to exceed the number of Securities identified in such
Securityholder’s Tag-Along Notice) in priority over other Securityholders until,
after giving effect to the Transfer proposed to be effected, the aggregate
percentage of Securities sold by Vestar and such Securityholder are equal;

 

(ii)                                  if after allocating the Allocable Shares
of any class of Securities to such Securityholders in accordance with clause
(i) above, there are any Allocable Shares of such class that remain unallocated,
then they shall be allocated (in one or more successive allocations on the basis
of the allocation method specified in clause (i) above, among the Selling Vestar
Holder and each such Other Holder that has elected in its Tag-Along Notice to
sell a greater number of shares of such class of Securities than previously has
been allocated to it pursuant to clause (i) and this clause (ii) (all of whom
(but no others) shall, for purposes of clause (i) above, be deemed to be the
participating Securityholders) until all such Allocable Shares have been
allocated in accordance with this clause (ii).

 

(b)                                 Excluded Transfers.  The rights and
restrictions contained in Section 3.3(a) shall not apply with respect to any of
the following Transfers of Securities:

 

(i)                                     any Transfer of Vestar Securities in a
Public Sale;

 

(ii)                                  any Transfer of Vestar Securities to and
among (A) the members or partners of Vestar and the members, partners,
securityholders and employees of such partners, (B) wholly owned subsidiaries of
Vestar or any Person controlled by or under the common control with Vestar and
its affiliated funds (but excluding any portfolio company of Vestar or its
affiliated funds) or (C) any Person controlled by any Person described above
(subject to compliance with Sections 3.4 and3.5 hereof);

 

(iii)                               any Transfer of Vestar Securities in
accordance with Section 4.1;

 

(iv)                              any Transfer of Vestar Securities pursuant to
Section 4.2;

 

15

--------------------------------------------------------------------------------


 

(v)                                 any Transfer of Vestar Securities incidental
to the exercise, conversion or exchange of such securities in accordance with
their terms or any reclassification or combination of shares (including any
reverse stock split);

 

(vi)                              any Transfer of Vestar Securities to employees
or directors of, or consultants to, any of the Company and its Subsidiaries;

 

(vii)                           any Transfer constituting an Exempt Individual
Transfer;

 

(viii)                        [Intentionally Omitted]; and

 

(ix)                              any direct or indirect Transfer of Vestar
Securities by Vestar/RTI to certain lenders (and/or their Affiliates) who are
providing mezzanine financing to Opco and its Subsidiaries and/or Affiliates in
connection with any sale or transfer of Vestar V’s investment in Vestar/ Opco,
in whole or in part, to such lenders (and/or their Affiliates).

 

(c)                                  Excluded Securities.  No Securities that
have been transferred by the Selling Vestar Holder or an Other Holder in a
Transfer pursuant to the provisions of Section 3.3(a) (“Excluded Securities”)
shall be subject again to the restrictions set forth in Section 3.3(a), nor
shall any Securityholder holding Excluded Securities be entitled to exercise any
rights as an Other Holder under Section 3.3(a) with respect to such Excluded
Securities, and no Excluded Securities held by a Selling Vestar Holder or any
Other Holder shall be counted in determining the respective participation rights
of such Holders in a Transfer subject to Section 3.3(a).

 

(d)                                 The provisions of this Section 3.3 shall
terminate immediately prior to the consummation of the initial Public Offering.

 

3.4                               Securities Act Compliance.  No Securities may
be transferred by a Securityholder (other than pursuant to an effective
registration statement under the Securities Act) unless such Securityholder
first delivers to the Company an opinion of counsel, which opinion and counsel
shall be reasonably satisfactory to the Company, to the effect that such
Transfer is not required to be registered under the Securities Act.

 

3.5                               Certain Transferees Bound by Agreement. 
Subject to compliance with the other provisions of this Article III and the LLC
Agreement, any Company Securityholder may Transfer any Company Securities held
by such Company Securityholder in accordance with applicable law; provided,
however, that if the Transfer is not made pursuant to a Public Sale or a
transaction the consummation of which will cause the termination of this
Agreement pursuant to Article IV, then the Transferor of such Company Security
shall first deliver to the Company a written agreement of the proposed
Transferee (excluding a Transferee that is a Limited Partner) to become a
Company Securityholder and to be bound by the terms of this Agreement (unless
such proposed Transferee is already a Company Securityholder).  All Employee
Securities, TCW Securities and NYLIM Securities will continue to be Employee
Securities, TCW Securities and NYLIM Securities, respectively, in the hands of
any Transferee (other than the Company, Vestar, any Transferee in a Public Sale
or any Transferee in a Transfer pursuant to

 

16

--------------------------------------------------------------------------------


 

clause (e) of an Exempt TCW Transfer or an Exempt NYLIM Transfer); provided that
any Employee Securities, TCW Securities or NYLIM Securities Transferred pursuant
to an exercise of tag-along rights as an Other Holder under Section 3.3(a) shall
not be subject to the provisions of Section 3.1 in the hands of the Transferee
or any subsequent Transferee; provided, further, any TCW Securities or NYLIM
Securities transferred pursuant to clause (e) of an Exempt TCW Transfer or an
Exempt NYLIM Transfer, as applicable, shall be treated similar to the TCW
Securities or NYLIM Securities in the hands of the Transferee.  All Vestar
Securities will continue to be Vestar Securities in the hands of any Transferee
(other than the Company, the Employees or a Transferee in a Public Sale).

 

3.6                               Transfers in Violation of Agreement.  Any
Transfer or attempted Transfer of any Securities in violation of any provision
of this Agreement shall be void, and the Company or Holdings, as applicable,
shall not record such Transfer on its books or treat any purported transferee of
such Securities as the owner of such Securities for any purpose.

 

3.7                               Exchange of Securities.  Upon the issuance by
Holdings or any of its Subsidiaries of shares of Common Stock or other
securities of Holdings or any of its Subsidiaries or the grant of rights to
acquire shares of Common Stock or such other securities or the payment by
Holdings or any of its Subsidiaries of the cash value thereof to any Company
Securityholder in exchange for, or otherwise in satisfaction of, or as a
replacement of, Company Securities then held or recently forfeited by such
Company Securityholder (whether pursuant to Section 7.6 of the LLC Agreement or
otherwise), an equivalent number of shares of Common Stock held by the Company
(or a number of shares having an equivalent value, in the case of a cash
payment) shall be cancelled and retired (or, if elected by the Majority
Preferred Stockholders, repurchased by Holdings at par value).  The parties
hereto shall vote all Company Securities or Holdings Securities, as applicable,
over which each such party the power to vote or direct the voting, and will take
all other necessary or desirable action within such Person’s control, and the
Company and Holdings will take all necessary and desirable actions within their
respective control, to effect the foregoing.  For the avoidance of doubt, no
exchange or satisfaction of securities described in this Section 3.7 shall occur
(whether pursuant to Section 7.6 of the LLC Agreement or otherwise) from and
after any time when the Company no longer holds any remaining shares of Common
Stock.

 

ARTICLE IV
SALE OF THE COMPANY; DISTRIBUTION OF PROCEEDS; TAG AND DRAG-ALONG RIGHTS

 

4.1                               Sale of the Company.

 

(a)                                 If, after complying with the provisions of
Section 2.3, the Board elects to consummate, or to cause the Company to
consummate, a transaction constituting a Sale of the Company, the Board shall
notify the Company and the other Company Securityholders (and CPPIB if it is a
Securityholder at such time) in writing of that election, the other Company
Securityholders will consent to and raise no objections to the proposed
transaction, and the Company Securityholders and the Company will take all other
actions reasonably necessary or desirable to cause the consummation of such Sale
of the Company on the terms proposed by the Board.  Without limiting the
foregoing, (i) if the proposed Sale of the Company is structured as a sale of
assets or a merger or consolidation, or otherwise

 

17

--------------------------------------------------------------------------------


 

requires equityholder approval pursuant to the LLC Agreement, the Company
Securityholders and the Company will vote or cause to be voted all Securities
that they hold or with respect to which such Company Securityholder has the
power to direct the voting and which are entitled to vote on such transaction in
favor of such transaction and will waive any appraisal, dissenters’ or similar
rights which they may have in connection therewith and (ii) if the proposed Sale
of the Company is structured as or involves a sale or redemption of Company
Securities, the Company Securityholders will agree to sell their pro-rata share
of the Company Securities being sold in such Sale of the Company on the terms
and conditions approved by the Board, and the Company Securityholders will
execute any merger, asset purchase, security purchase, recapitalization or other
sale agreement approved by the Board in connection with such Sale of the
Company.

 

(b)                                 The obligations of the Company
Securityholders with respect to the Sale of the Company pursuant to
Section 4.1(a) are subject to the satisfaction of the following conditions:

 

(i)                                     upon the consummation of the Sale of the
Company, all of the holders of a particular class or series of Company
Securities (if any consideration is to be received by such holders) shall
receive the same form and amount of consideration per share, unit or amount of
Company Securities (for purpose of this Section 4.1, the Common Units shall be
treated as a single class, provided that the proceeds to be received by the
holders thereof shall take into account any differences in distribution rights
with respect to the Class A Units, Class B Units, Class C Units and other Units
constituting Common Units pursuant to Article IV of the LLC Agreement), or if
any holders of a particular class or series of Company Securities are given an
option as to the form and amount of consideration to be received, all holders of
such class or series will be given the same option (except that members of
management may be offered the option (but not required) to receive securities
pursuant to a “rollover”, which option may not be offered to all Company
Securityholders);

 

(ii)                                  if consideration is to be received by
holders of Company Securities, all holders of rights (without regard to time
vesting, but giving effect to performance vesting that is contingent upon the
return realized in connection with such sale) to acquire a particular class or
series of Company Securities will be given an opportunity to either (A) exercise
such rights prior to the consummation of the Sale of the Company and participate
in such sale as holders of such Company Securities or (B) upon the consummation
of the Sale of the Company, receive in exchange for such rights consideration
equal to the amount determined by multiplying (1) the same amount of
consideration per share, unit or amount of Company Securities received by the
holders of such type and class of Company Securities in connection with the Sale
of the Company less the exercise price (or limitation on distribution rights, if
any) per share, unit or amount of such rights to acquire such Company Securities
by (2) the number of shares, units or aggregate amount of Securities represented
by such rights;

 

(iii)                               if consideration is to be received by
holders of Company Securities, the holders of Preferred Units or, as the case
may be, Preferred Stock, shall receive consideration in respect of all of the
issued and outstanding shares of Preferred Units or, as the case may be,
Preferred Stock equal to the amount of consideration that such holders would
have received if the aggregate

 

18

--------------------------------------------------------------------------------


 

consideration for such Sale of the Company had been distributed by the Company
in complete liquidation pursuant to the rights and preferences set forth in the
LLC Agreement as in effect immediately prior to such Sale of the Company;

 

(iv)                              each Company Securityholder shall pay its pro
rata share (determined in proportion to net proceeds received by such Company
Securityholder in connection with such Sale of the Company) of the expenses
incurred in connection with the Sale of the Company; and

 

(v)                                 liability for each Company Securityholder
shall be several and not joint with any other Person and shall be limited to
such Company Securityholder’s pro rata share (determined in proportion to net
proceeds received by such Company Securityholder in connection with such Sale of
the Company) of a negotiated aggregate indemnification amount or other
obligation (including, without limitation any amount to be held in escrow in
connection with such Sale of the Company) that applies pro rata to all Company
Securityholders but that in no event exceeds the amount of net proceeds actually
paid to such Company Securityholder in connection with such Sale of the Company.

 

(c)                                  Each Company Securityholder will bear its
or his pro-rata share (based upon the relative amount of Securities sold) of the
reasonable and customary costs of any sale of Company Securities pursuant to a
Sale of the Company to the extent such costs are incurred for the benefit of all
Company Securityholders and are not otherwise paid by the Company or the
acquiring party (it being understood that the reasonable and documented legal
fees of one counsel for the holders of Employee Securities up to a cap as
determined by the Company’s management committee prior to the Sale of the
Company shall be deemed costs for the benefit of all Company Securityholders). 
Costs incurred by or on behalf of a Company Securityholder for its or his sole
benefit will not be considered costs of the transaction hereunder.

 

(d)                                 Notwithstanding any provision in this
Agreement to the contrary, Vestar Capital Partners shall be entitled to be paid
fees for financial advisory services or other similar services provided by it,
including, without limitation, in connection with a Sale of the Company, as set
forth in the Management Agreement.

 

(e)                                  In the event of a sale or exchange by the
Company Securityholders of all or substantially all of the Company Securities
held by the Company Securityholders (whether by sale, merger, recapitalization,
reorganization, consolidation, combination or otherwise), each Company
Securityholder shall receive in exchange for the Company Securities held by such
Company Securityholder the same portion of the aggregate consideration from such
sale or exchange that such Company Securityholder would have received if such
aggregate consideration had been distributed by the Company in complete
liquidation pursuant to the rights and preferences set forth in the LLC
Agreement as in effect immediately prior to such sale or exchange.  Each Company
Securityholder shall take all necessary or desirable actions in connection with
the distribution of the aggregate consideration from such sale or exchange as
requested by the Company.

 

19

--------------------------------------------------------------------------------


 

(f)                                   Any action by Vestar contemplated by this
Article IV shall be deemed to have been taken by Vestar if such action is taken
by the Vestar Majority Holders.

 

(g)                                  For the avoidance of doubt, nothing in this
Article IV shall require CPPIB, unless it is also a Company Securityholder, and
then only in its capacity as a Company Securityholder, to take any action or
otherwise cooperate with the Company or any Company Securityholder in connection
with a Sale of the Company contemplated by this Section 4.1.

 

4.2                               Drag-Along Rights.

 

(a)                                 Prior to the consummation of a Qualified
IPO, if the Majority Preferred Stockholders, whether alone or in combination
with any other Holdings Securityholders (the “Drag-Along Group”), determine to
undertake a Sale of the Company or any other sale, conveyance or other
disposition of Opco, Holdings (or, at the election of the Majority Preferred
Stockholders, the Company), in one or a series of related transactions and
whether by merger, consolidation, sale of all or substantial portion of Opco’s
or Holdings’ (or the Company’s) assets, sale of all or a substantial portion of
the assets of or equity in a business unit or division of Opco, Holdings or the
Company, or sale or exchange of equity interests (any such sale, a “Drag-Along
Sale”), then upon written notice (the “Drag-Along Notice”) from the Drag-Along
Group to the other Securityholders or Holdings Securityholders, as applicable
(the “Drag-Along Securityholders”) (which notice shall include reasonable
details and all material terms of the proposed sale or exchange, including the
proposed time and place of closing and the form and amount of consideration to
be received by the Drag-Along Securityholders), each Drag-Along Securityholder
shall (1) if such Drag-Along Sale is structured as a sale or exchange of equity
interests, transfer and deliver, or cause to be transferred and delivered, to
the purchaser in the Drag-Along Sale the same proportion of such Drag-Along
Securityholders’ Company Securities or Holdings Securities, as applicable (the
“Drag-Along Securities”) as is being sold by the Drag-Along Group, in the
aggregate, in the Drag-Along Sale and (2) subject to Section 4.2(d), take each
of the other actions described in this Section 4.2 that are applicable to such
Drag-Along Securityholder.  Subject to Section 4.2(d), the Drag-Along Group also
may require each Drag-Along Securityholder (i) to agree to substantially the
same terms and conditions in connection with the Drag-Along Sale as the
Drag-Along Group receives, and to execute and deliver such agreements,
instruments and certificates reflecting those terms and conditions as the
Drag-Along Group shall execute and deliver; (ii) to deliver certificates and/or
other instruments, if any, representing that portion of such Drag-Along
Securityholders’ Drag-Along Securities to be transferred pursuant to this
Section 4.2(a), together with Unit or other appropriate powers therefor duly
executed, at the closing, free and clear of all liens; and (iii) waive any
appraisal, dissenters’ or similar rights that may be available to such
Drag-Along Securityholders under any law, rule, regulation, statute, agreement,
organizational document or otherwise in connection with such Drag-Along Sale.

 

(b)                                 The consideration payable in a Drag-Along
Sale (i) structured as a sale at the level of Holdings, shall (x) after payment
of fees and expenses (allocated in accordance with Section 4.1(c)), reflect the
relative equity value of the Holdings Securities (taking into account, for the
avoidance of doubt, the “Stated Value,” as defined in the Certificate of
Designations) and (y) with respect to any amount payable based upon the
allocation in clause (b)(i)(x), the economic distribution among Company

 

20

--------------------------------------------------------------------------------


 

Securityholders described in Section 4.1 and this Agreement shall control in
distributing proceeds to the Company Securityholders and (ii) structured as a
sale at the level of the Company, after payment of fees and expenses (allocated
in accordance with Section 4.1(c)), shall be allocated in accordance with
4.1(e).

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, after the Drag-Along Notice has been provided by the Drag-Along
Group to the Drag-Along Securityholder pursuant to this Section 4.2(a) with
respect to any Drag-Along Sale, no Drag-Along Securityholder may transfer any of
its Drag-Along Securities to any Person other than pursuant to such Drag-Along
Sale and in accordance with this Section 4.2(a).

 

(d)                                 Each Drag-Along Securityholder shall make or
agree to the same representations, warranties, covenants and agreements as those
made or agreed to by the Drag-Along Group in connection with any Drag-Along Sale
(except that in the case of any representations, warranties, covenants and
agreements pertaining specifically to any member of the Drag-Along Group, each
Drag-Along Securityholder shall make the comparable representations, warranties,
covenants, indemnities and agreements pertaining specifically to itself);
provided that, notwithstanding the foregoing or anything to the contrary in this
Agreement, no Drag-Along Securityholder shall (i) if not, as of immediately
prior to such Drag-Along Sale, party to or bound by any non-compete,
non-solicitation or similar restrictive covenant with respect to Opco, Holdings,
the Company or any of its Subsidiaries, be required to agree to any non-compete,
non-solicitation or similar restrictive covenant or (ii) if, as of immediately
prior to such Drag-Along Sale, party to or bound by any non-compete,
non-solicitation or similar restrictive covenant with respect to Opco, Holdings,
the Company or any of its Subsidiaries, be required to agree to any non-compete,
non-solicitation or similar restrictive covenant that is more onerous than any
similar restrictive covenant to which such Drag-Along Securityholder is, as of
immediately prior to such Drag-Along Sale, party to or bound by with respect to
Opco, Holdings, the Company or any of its Subsidiaries.  Each Drag-Along
Securityholder and member of the Drag-Along Group shall be obligated with
respect to indemnification as provided in Section 4.1(b)(v), mutatis mutandis.

 

(e)                                  Holdings, the Company and each
Securityholder shall, and shall cause each of its Affiliates to, reasonably
cooperate with the Drag-Along Group in connection with any Drag-Along Sale and
shall take all actions as may be reasonably necessary or desirable, at the
election of the Drag-Along Group, to consummate such Drag-Along Sale, including
(i) voting all of the Company Securities and Holdings Securities held by such
Securityholder in favor of such Drag-Along Sale at any meeting of
Securityholders or acting by written consent with respect to such securities to
approve such Drag-Along Sale (whether or not such Securityholder approval of the
Drag-Along Sale is required by applicable Law), (ii) using its reasonable best
efforts to cause any individuals designated by such Securityholder to serve on
the Board or other governing body to (x) call special Board (or other governing
body) and Securityholder meetings to vote on or approve the Drag-Along Sale and
(y) vote in favor of the Drag-Along Sale or to consent in writing to the
Drag-Along Sale, which reasonable best efforts shall include, in the case of any
Executive Holder who is a member of the Board or other governing body, taking
the actions described in clauses (x) and (y) directly and, in the event that any
individual designated by such Securityholder to serve on the Board or other
governing body fails to take the actions described in clauses (x) or (y),
removing such individual and replacing them with a new designee (or series of

 

21

--------------------------------------------------------------------------------


 

designees) on such Board or other governing body until the actions described in
clauses (x) and (y) are completed, (iii) subject to Section 4.2(d), executing,
acknowledging and delivering such agreements, consents, waivers and other
documents and instruments, furnishing such information and documents, and filing
such applications, reports, returns and other documents and instruments with
governmental authorities, in each case, as may be reasonably necessary or
desirable in connection with the Drag-Along Sale and at the Company’s sole
expense (unless prohibited by any loan or other credit facility of the Company
or any of its Subsidiaries and other than any separate legal counsel of any
Securityholder), (iv) causing the Company to hire the nationally recognized
investment bank selected by the Majority Preferred Stockholders to assist with
the Drag-Along Sale process at the Company’s and its subsidiary’s expense and
(v) subject to Section 4.2(d), taking such other actions as may be reasonably
requested by the Drag-Along Group in connection with the Drag-Along Sale at the
Company’s sole expense (unless prohibited by any loan or other credit facility
of the Company or any of its Subsidiaries and other than any separate legal
counsel of any Securityholder) (it being hereby acknowledged by each party
hereto that such further actions may be requested by the Company, Holdings or
the Drag-Along Group notwithstanding, and shall not limit in any manner the
effect of, any approval, consent or waiver already given by such Securityholder
hereunder).

 

(f)                                   Each Securityholder (other than the
Majority Preferred Stockholders) hereby grants to the Drag-Along Group
collectively (acting by unanimous consent) an irrevocable proxy and power of
attorney (with full power of substitution), for and in the name, place and stead
of such Securityholder, (i) to vote all of the Company Securities and Holdings
Securities held by such Securityholder in favor of any Drag-Along Sale to be
effected in accordance with this Section 4.2 at any meeting of Securityholders
or to act by written consent with respect to such securities to approve such
Drag-Along Sale (whether or not Securityholder approval of the Drag-Along Sale
is required by applicable Law), and (ii) subject to Section 4.2(d), to take any
and all other actions contemplated by Section 4.2 that may be necessary or
advisable to consummate any Drag-Along Sale to be effected in accordance with
this Section 4.2 or to transfer to the purchaser the Company Securities or
Holding Securities, as applicable, that such Securityholder is required to
transfer to the purchaser in connection with such Drag-Along Sale pursuant to
this Section 4.2 (it being hereby acknowledged by each Securityholder that such
actions may be taken by the Drag-Along Group notwithstanding, and shall not
limit in any manner the effect of, any approval, consent or waiver already given
by such Securityholder hereunder).  Each Securityholder (other than the Majority
Preferred Stockholders) hereby agrees that the irrevocable proxy and power of
attorney set forth in this Section 4.2(f) is given to secure the performance of
the obligations of such Securityholder under this Section 4.2 and that such
proxy and power of attorney shall be irrevocable, shall be deemed to be coupled
with an interest, shall extend for the term of this Agreement of, if earlier,
until the last date permitted by applicable Law, and shall be binding upon the
successors and assigns of the applicable Securityholder.  Except as expressly
contemplated by this Agreement, no Securityholder shall grant any proxy or power
of attorney or become party to any voting trust or other agreement that is
inconsistent with or conflicts with the provisions of this Section 4.2.

 

(g)                                  Notwithstanding any provision in this
Agreement to the contrary, Vestar Capital Partners shall be entitled to be paid
fees for financial advisory or other similar services provided by it,

 

22

--------------------------------------------------------------------------------


 

including, without limitation, in connection with a Drag-Along Sale, to the
extent set forth in the Management Agreement.

 

(h)                                 For the avoidance of doubt, it is agreed
that the Majority Preferred Stockholders desire to initiate a process regarding
a transaction within the scope of this Section 4.2, in furtherance of which the
Majority Preferred Stockholders shall have the right to share confidential
information concerning the Company, Holdings or any of their respective
Subsidiaries with potential counterparties, subject to such counterparties’
execution of a customary confidentiality agreement concerning such confidential
information, in a form that is reasonably acceptable to the Company.

 

4.3                               Tag-Along Rights.

 

(a)                                 Prior to the consummation of a Qualified
IPO, in the event that the Majority Preferred Stockholders intend to transfer
directly or indirectly any Convertible Preferred Stock or Common Stock
Equivalents (a “Tag-Along Sale”) to any Person (other than any of its
Affiliates), the Majority Preferred Stockholders shall give not less than five
(5) days prior written notice of such intended transfer to the Company and to
the other equityholders of Holdings (the “Tag-Along Offerees”).  Such notice
(the “Tag-Along Offeree Notice”) shall set forth all material terms and
conditions of such proposed transfer, including the name of the prospective
transferee, the number of shares of Convertible Preferred Stock or Common Stock
Equivalents proposed to be transferred (the “Tag-Along Securities”), the
aggregate purchase price proposed to be paid therefor and the payment terms and
type of transfer to be effectuated.  Within fifteen (15) days following the
delivery of the Tag-Along Offeree Notice by the Majority Preferred Stockholders
to the Tag-Along Offerees and to the Company, each Tag-Along Offeree shall have
the opportunity and right, irrevocably exercised by delivering notice in writing
to the Majority Preferred Stockholders, to sell to the purchaser (at the same
time and upon substantially the same terms and conditions as the Majority
Preferred Stockholders, including with respect to representations, warranties,
covenants and indemnities (each of which would be made severally by each such
Tag-Along Offeree, based on such Tag-Along Offeree’s share of the aggregate
consideration to be paid by the purchaser)) the same percentage of the total
equity value of Holdings represented by the securities held by such Tag-Along
Offerees as such transfer represents with respect to the equity value of
Holdings represented by the shares of Convertible Preferred Stock or Common
Stock Equivalents (upon conversion of the Common Stock Equivalents) proposed to
be sold by the Majority Preferred Stockholders; provided, that the consideration
to be received by the Tag-Along Offerees in the Tag-Along Sale shall be (x) with
respect to Tag-Along Offerees that are holders of Convertible Preferred Stock,
determined on a pro rata basis in relation to the consideration to be received
by the Majority Preferred Stockholders in respect of their Tag-Along Securities
and (y) with respect to Tag-Along Offerees that are not holders of Convertible
Preferred Stock, determined on a pro rata basis in relation to the equity value,
if any, represented by the securities transferred in such Tag-Along Sale by each
such Tag-Along Offeree, it being understood that the holders of the Convertible
Preferred Stock being transferred in such Tag-Along Sale shall have a senior
right of priority on the proceeds from any such Tag-Along Sale relative to other
Tag-Along Offerees to the extent provided in the Certificate of Designations. 
At the closing of any proposed transfer in respect of which a Tag-Along Offeree
Notice has been delivered, the Majority Preferred Stockholders, together with
all Tag-Along

 

23

--------------------------------------------------------------------------------


 

Offerees so electing to sell securities pursuant to this Section 4.3 shall
deliver to the proposed transferee certificates and/or other instruments
representing the securities to be sold, free and clear of all liens (other than
pursuant to securities laws or this Agreement), together with unit or other
appropriate powers duly endorsed therefor, and shall receive in exchange
therefor the consideration to be paid or delivered by the proposed transferee in
respect of such securities as described in this Section 4.3.  Each Tag-Along
Offeree that has exercised his, her or its right to participate in the Tag-Along
Sale will bear their pro rata share (based on their respective pro rata share of
the net proceeds paid by the purchaser in a Tag-Along Sale) of the costs and
expenses incurred in connection with such sale.

 

(b)                                 The provisions of this Section 4.3 shall not
apply to any (i) transfer pursuant to a Public Offering in which all
Securityholders other than the Majority Preferred Stockholders have, through
exercise of piggyback registration rights or otherwise, the right to sell a
proportionate number of securities, at the same time, and on the same terms and
conditions, as the Majority Preferred Stockholders or (ii) any Drag-Along Sale. 
Notwithstanding the foregoing requirements of this Section 4.3, the Majority
Preferred Stockholders may satisfy their obligations under this Section 4.3 by
proceeding with the sale of its shares of Convertible Preferred Stock or Common
Stock Equivalents and, after the closing of such sale, acquiring the securities
that each electing Tag-Along Offeree was otherwise entitled to sell under this
Section 4.3 on terms and conditions as would put each of the Majority Preferred
Stockholders and the Tag-Along Offerees in the same position economically and
substantially the same position otherwise as if the sale had been made by the
Tag-Along Offerees directly to the purchaser in accordance with the terms and
conditions of this Section 4.3.  The rights set forth in Section 4.3 shall
terminate upon the consummation of a Qualified Public Offering.

 

4.4                               Distribution of Proceeds from Sale of
Company.  Notwithstanding anything to the contrary in this Agreement, in case of
a Sale of the Company or any Drag-Along Sale that occurs at the level of the
Company rather than at the level of Holdings, the Convertible Preferred Stock
shall have a senior right of priority on the proceeds from any such transaction
relative to holders of Company Securities and the Company and the Company
Securityholders, as applicable, agree that they shall subordinate their claims
to such proceeds (and shall remit same to Holdings for distribution to holders
of Convertible Preferred Stock) until the Stated Value (as defined in the
Certificate of Designations) in respect of the Convertible Preferred Stock as of
such time is satisfied.

 

4.5                               30% Rule Compliance

 

(a)                                 Notwithstanding any other provision of this
Agreement, no CPPIB Entity (each, an “Applicable Entity”) will be required or
permitted to make any investment in any Group Entity that would be reasonably
expected to cause any such Applicable Entity to be in breach of or to contravene
the 30% Rule (as supported by the written opinion of external legal counsel to
such Applicable Entity at its own cost).

 

(b)                                 The Group Entities and the Securityholders
(for purposes of this Section 4.5, excluding CPPIB) will co-operate with the
relevant Applicable Entities (to the extent commercially reasonable and provided
that one or more of the Applicable Entities agree to reimburse the
Securityholders for all reasonable out-of-pocket costs or expenses incurred by
them, if any, in respect of

 

24

--------------------------------------------------------------------------------


 

any such cooperation, excluding the cost of acquiring any securities) to assist
the Applicable Entities to comply with the 30% Rule in relation to their
investment in any Group Entity. In furtherance of the foregoing, prior to the
completion of any Initial Public Offering, each Securityholder agrees to take
any action or step reasonably requested by any Applicable Entity, including,
without limitation, a change in the authorized capital of a Group Entity, that
is necessary to avoid any breach or potential breach of the 30% Rule, or any
amendment or replacement of that rule, including, without limitation, any breach
or potential breach arising in connection with the potential exercise of any
rights of first refusal or first offer, any pre-emptive rights, any right or
obligation to transfer or exchange securities (including in connection with but
prior to the completion of any Public Offering (including a Qualified IPO)) or
the issuance of equity securities in any merger or other business combination
(including a Qualified Merger), or any option, warrant or other right or
obligation to purchase or acquire securities (including upon conversion of the
Convertible Preferred Stock), in each case existing or arising under this
Agreement or otherwise in relation to any Group Entity.  Notwithstanding
anything contained in this Section 4.5, no Securityholder shall be required to
take any action or step that has, or would reasonably be likely to have, a
material adverse effect on such Company Securityholder’s, or that would reduce
its ownership percentage in the Company.

 

(c)                                  The Group Entities agree that they will
co-operate with any Applicable Entity (including, for greater certainty,
following the completion of an initial Public Offering by Holdings (including a
Qualified IPO)) and use reasonable efforts to provide such information or
certifications as may reasonably be required by the Applicable Entities in the
event the Applicable Entities make an application to the Ontario Securities
Commission for a discretionary order providing a prospectus exemption from
applicable Canadian securities laws to facilitate the resale of Registrable
Securities or any securities issued in any merger or other business combination
involving Holdings (including a Qualified Merger).

 

ARTICLE V
REGISTRATION RIGHTS; LIQUIDITY COOPERATION

 

5.1                               Demand Registrations.

 

(a)                                 Requests for Registration.  Subject to the
provisions of Section 2.3(q) and this Article V, (i) subject to compliance with
Section 4.5, the holders of a majority of Vestar Securities that constitute
Registrable Securities shall have the right (the “Vestar Demand Right”),
(ii) from and after September 26, 2017, the Majority Preferred Stockholders
shall have the right (the “Preferred Demand Right”), and (iii) subject to
compliance with Section 4.5, the Executive Holders holding a majority of such
holders’ Employee Securities that constitute Registrable Securities shall have
the right (the “Employee Demand Right” and, together with the Vestar Demand
Right, and the Preferred Demand Right, the “Demand Registration Rights”), in
each case, to request registration under the Securities Act of all or any
portion of their Registrable Securities by Holdings on Form S-1 or any similar
long-form registration (“Long- Form Demand Registration”) or on Form S-3 or any
similar short-form registration (“Short-Form Demand Registration”), if such
registration is available to Holdings, by delivering a written notice to the
principal business office of Holdings, which notice identifies the Requesting
Holders and specifies the number of Registrable Securities to be included in
such registration (the

 

25

--------------------------------------------------------------------------------


 

“Registration Request”).  Subject to the restrictions set forth in
Section 5.1(d), Holdings shall give prompt written notice of such Registration
Request (the “Registration Notice”) to all other holders of Registrable
Securities and will thereupon use its reasonable best efforts to effect the
registration (a “Demand Registration”) under the Securities Act on any form
available to Holdings of:

 

(i)                                     Registrable Securities that the
Requesting Holders shall have requested to be included in such offering pursuant
to exercise of their Demand Registration Rights;

 

(ii)                                  Securities that Holdings proposes to offer
and sell for its own account;

 

(iii)                               all other Registrable Securities of the same
type and class which Holdings has received a written request to register within
20 days after the Registration Notice is given pursuant to Section 5.2(a); and

 

(iv)                              any Securities proposed to be included in such
registration by holders of applicable registration rights granted other than
pursuant to this Agreement (“Other Registration Rights”), provided that Holdings
has complied with Section 5.1(f) hereof.

 

Holders of Registrable Securities requesting Demand Registration pursuant to
this Section 5.1or Incidental Registration pursuant to Section 5.2 are referred
to as “Requesting Holders”.

 

(b)                                 Preservation of Demand Registration.  A
registration undertaken by Holdings at the request of the Requesting Holder will
not count as a Demand Registration:

 

(i)                                     if, pursuant to the Vestar Demand Right,
the Preferred Demand Right or the Employee Demand Right, the Requesting Holders
fail to register and sell at least 85% of the Registrable Securities requested
to be included in such registration by them; or

 

(ii)                                  if the Requesting Holders withdraw a
Registration Request (A) upon the determination of the Board to postpone the
filing or effectiveness of a Registration Statement pursuant to
Section 5.1(d) or (B) within ten days of receiving notice from the Company of
its intent to exercise its Priority Right in connection with such registration.

 

(c)                                  Priority on Demand Registration.  If the
sole or managing underwriter of a Demand Registration advises Holdings in
writing that in its opinion the number of Registrable Securities and other
securities requested to be included exceeds the maximum number of Registrable
Securities and other securities (the “Underwriter’s Maximum Number”) which can
be sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, then Holdings shall be required to include in such
registration only such number of securities as is equal to the Underwriter’s
Maximum Number (the “Demand Registration Cutback”) and Holdings and the holders
of Registrable Securities shall participate in such offering in the following
order of priority:

 

26

--------------------------------------------------------------------------------


 

(i)                                     first, there shall be included in such
registration that number of Registrable Securities that the Requesting Holders
shall have requested to be included in such offering pursuant to either
Section 5.1(a) or Section 5.2(a), and that does not exceed the Underwriter’s
Maximum Number; provided, however, that holders who request registration
pursuant to Section 5.2(a) shall not be entitled to participate in any such
registration if the sole or managing underwriter (or, in the case of an offering
that is not underwritten, an investment banker) shall determine in good faith
that the participation of holders of Employee Securities that constitute
Registrable Securities would adversely affect the marketability of the
Securities being sold in such registration;

 

(ii)                                  second, Holdings shall be entitled to
include in such registration that number of Securities that it proposes to offer
and sell for its own account to the full extent of the remaining portion of the
Underwriter’s Maximum Number; and

 

(iii)                               third, the number of Securities that other
holders shall have requested to be included in such registration pursuant to
Other Registration Rights, to the full extent of the remaining portion of the
Underwriter’s Maximum Number; provided, however, that such other holders shall
not be entitled to participate in any such registration if the sole or managing
underwriter (or, in the case of an offering that is not underwritten, an
investment banker) shall determine in good faith that the participation of other
holders would adversely affect the marketability of the Securities being sold in
such registration.

 

In the event that a Demand Registration Cutback results in less than all of the
Securities of a particular category (i.e., Registrable Securities of the
Requesting Holders pursuant to clause (i) above; Securities of Holdings pursuant
to clause (ii) above; and Securities of other holders pursuant to clause
(iii) above) that are requested to be included in such registration actually
being included in such registration, then the number of Securities of such
category that shall be included in such registration shall be allocated pro rata
among all of the holders of Securities of such category that requested
Securities to be included in such registration based on the relative number of
shares of securities owned by each such Person (assuming for this purpose the
conversion of the Convertible Preferred Stock pursuant to the Certificate of
Designations).

 

(d)                                 Restrictions on Demand Registrations. 
Neither the Vestar Demand Rights nor the Employee Demand Rights may be exercised
by the holders thereof during (i) a 90 day period following a Default Event or
(ii) any process associated with a Drag-Along Sale.  Except as otherwise
provided in this Section 5.1(d), Holdings shall be obligated to effect (i) three
Long-Form Demand Registrations and (ii) unlimited Short-Form Demand
Registrations to the extent Holdings is a registrant entitled to file a
registration statement on Form S-3 or any successor or similar short-form
registration statement, in each case pursuant to each of the Vestar Demand Right
and the Preferred Demand Right. Holdings shall not be obligated to effect an
Employee Demand Right until after the first anniversary of the date of Holdings’
first Public Offering.  Thereafter, Holdings shall be obligated to effect
(x) one Long-Form Demand Registration and (y) one Short-Form Demand Registration
per year to the extent Holdings is a registrant entitled to file a registration
statement on Form S-3 or any successor or similar short-form registration
statement, in each case pursuant to an Employee Demand Right.  Any Demand
Registration

 

27

--------------------------------------------------------------------------------


 

following Holdings’ initial Public Offering requested must be for a firmly
underwritten public offering of Registrable Securities with an expected value of
at least $10 million to be managed by an underwriter or underwriters of
recognized national standing selected by the Requesting Holders and reasonably
acceptable to Holdings.  Holdings may delay effecting a Demand Registration, for
no more than 120 days in any calendar year period, if after a request is made,
Holdings has determined in good faith that the filing of a registration request
would require disclosure of material information which Holdings has a bona fide
business purpose for preserving as confidential, Holdings shall not be obligated
to effect the registration until the earlier of (A) the date upon which such
material information is disclosed to the public or is no longer material or
(B) 120 days after Holdings first makes such good faith determination.

 

(e)                                  Stock Splits.  In connection with any
Demand Registration pursuant to this Section 5.1, each party to this Agreement
will vote, or cause to be voted, all securities of the Company and Holdings over
which it has the power to vote or direct the voting to effect any stock split
with respect to Holdings Securities which, in the opinion of the sole or
managing underwriter, is necessary to facilitate the effectiveness of such
Demand Registration.

 

(f)                                   Restriction on Other Registration Rights. 
Except as provided in this Agreement, Holdings shall not grant to any Persons
the right to request Holdings to register any equity securities of Holdings, or
any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the holders of at least a
majority of the Registrable Securities and subject to Section 2.3(p); provided
that Holdings may grant rights to other Persons to participate in Incidental
Registrations so long as such rights are subordinate to the rights of the
holders of Registrable Securities with respect to such Incidental Registrations.

 

5.2                               Incidental Registration.

 

(a)                                 Requests for Incidental Registration.  At
any time Holdings proposes to register any shares of Holdings Securities under
the Securities Act (other than registrations on such form(s) solely for
registration of Securities in connection with any employee benefit plan or
dividend reinvestment plan or a merger or consolidation), including
registrations pursuant to Section 5.1(a), whether or not for sale for its own
account, Holdings will give written notice to each holder of Registrable
Securities at least thirty (30) days prior to the initial filing of such
Registration Statement with the SEC of its intent to file such registration
statement and of such holder’s rights under this Section 5.2.  Upon the written
request of any holder of Registrable Securities made within twenty (20) days
after any such notice is given (which request shall specify the Registrable
Securities intended to be disposed of by such holder), Holdings will use its
reasonable best efforts to effect the registration (an “Incidental
Registration”) under the Securities Act of all Registrable Securities which
Holdings, as the case may be, has been so requested to register by the holders
thereof; provided,  however, that if, at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such Incidental Registration
(each an “Incidental Registration Statement”), Holdings shall determine for any
reason not to register or to delay registration of such securities, Holdings
and, thereupon, (i) in the case of a determination not to register, Holdings
shall be relieved of its obligation to register any Registrable Securities under
this Section 5.2 in connection with such registration (but not from its
obligation to pay the expenses incurred in connection

 

28

--------------------------------------------------------------------------------


 

therewith), and (ii) in the case of a determination to delay registration,
Holdings shall be permitted to delay registering any Registrable Securities
under this Section 5.2 during the period that the registration of such other
securities is delayed.

 

(b)                                 Priority on Incidental Registration.  In
connection with any registration not involving a Demand Registration Cutback, if
the sole or managing underwriter of a registration advises Holdings in writing
that in its opinion the number of Registrable Securities and other securities
requested to be included exceeds the number of Registrable Securities and other
securities which can be sold in such offering without adversely affecting the
distribution of the securities being offered, the price that will be paid in
such offering or the marketability thereof, Holdings will include in such
registration the Registrable Securities and other securities of Holdings in the
following order of priority:

 

(i)                                     first, the greatest number of Securities
of Holdings proposed to be included in such registration by Holdings for its own
account and by holders of Other Registration Rights that have priority over the
incidental registration rights granted to holders of Registrable Securities
under this Agreement, if any, which in the opinion of such underwriters can be
so sold;

 

(ii)                                  second, after all Securities that Holdings
proposes to register for its own account or for the accounts of holders of Other
Registration Rights that have priority over the incidental registration rights
under this Agreement have been included, the greatest amount of Registrable
Securities and Securities having Other Registration Rights that are pari passu
with Registrable Securities, if any, in each case requested to be registered by
the holders thereof which in the opinion of such underwriters can be sold in
such offering without adversely affecting the distribution of the securities
being offered, the price that will be paid in such offering or the marketability
thereof, ratably among the holders of Registrable Securities and Securities
subject to such Other Registration rights that are pari passu based on the
respective amounts of Registrable Securities and securities subject to such
Other Registration Rights owned by each such holder; and

 

(iii)                               third, any other Securities.

 

(c)                                  Upon delivering a request under this
Section 5.2, a Holdings Securityholder (excluding Vestar and its Affiliates, but
including any transferee thereof) will, if requested by Holdings, execute and
deliver a custody agreement and power of attorney in form and substance
reasonably satisfactory to Holdings with respect to such Holdings
Securityholder’s Securities to be registered pursuant to this Section 5.2 (a
“Custody Agreement and Power of Attorney”).  The Custody Agreement and Power of
Attorney will provide, among other things, that the Holdings Securityholder will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates representing such Holdings Securities
(duly endorsed in blank by the registered owner or owners thereof or accompanied
by duly executed stock powers in blank) and irrevocably appoint said custodian
and attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on such Holdings Securityholder’s behalf with
respect to the matters specified therein.  Such

 

29

--------------------------------------------------------------------------------


 

Holdings Securityholder also agrees to execute such other agreements as Holdings
may reasonably request to further evidence the provisions of this Section 5.2.

 

5.3                               Holdback Agreements.

 

(a)                                 Each holder of Registrable Securities agrees
that if requested in connection with an underwritten offering made pursuant to a
Registration Statement for which such Securityholder has registration rights
pursuant to this Article V by the managing underwriter or underwriters of such
underwritten offering, such holder will not effect any Public Sale or
distribution of any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities (except as part
of such underwritten offering or pursuant to any Rule 10b-5 trading plan then in
effect), during the period beginning ten (10) days prior to, and ending (i) with
respect to the initial Public Offering, 180 days after, and (ii) with respect to
any underwritten offering subsequent to the initial Public Offering, 90 days
after (or, if approved by the Vestar Majority Holders and the Majority Preferred
Stockholders, a longer period up to 180 days after), the closing date of the
underwritten offering made pursuant to such Registration Statement (or for such
shorter period as to which the managing underwriter or underwriters may agree,
provided that such shorter period applies equally to all holders of Registrable
Securities).

 

(b)                                 Holdings agrees (i) not to effect any public
sale or distribution of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, during the seven days
prior to and during (x) with respect to the initial Public Offering, the 180-day
period, and (y) with respect to any underwritten offering subsequent to the
initial Public Offering, the 90-day period (or, if approved by the Vestar
Majority Holders and the Majority Preferred Stockholders, a longer period up to
180 days), in each case beginning on the effective date of any underwritten
Demand Registration (or for such shorter period as to which the managing
underwriter or underwriters may agree), except as part of such Demand
Registration or in connection with any employee benefit or similar plan, any
dividend reinvestment plan, or a business acquisition or combination and (ii) to
use all reasonable efforts to cause each holder of at least 5% (on a
fully-diluted basis) of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, which are or may be
purchased from Holdings at any time after the date of this Agreement (other than
in a registered offering) to agree not to effect any sale or distribution of any
such securities during such period (except as part of such underwritten
offering, if otherwise permitted).

 

5.4                               Registration Procedures.  In connection with
the registration of any Registrable Securities or a sale of securities pursuant
to an effective shelf registration statement, as applicable, Holdings shall
effect such registrations or sales to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant Holdings shall as expeditiously as possible:

 

(a)                                 Prepare and file with the SEC a Registration
Statement or Registration Statements on a form available for the sale of the
Registrable Securities by the holders thereof in accordance with the intended
method of distribution thereof, and use its reasonable best efforts to cause
each such Registration Statement to become effective;

 

30

--------------------------------------------------------------------------------


 

(b)                                 Prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective for a
period ending on the earlier of (i) ninety (90) days from the effective date and
(ii) such time as all of such securities have been disposed of in accordance
with the intended method of disposition thereof; cause the related prospectus to
be supplemented by any required prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force) under
the Securities Act; and comply with the provisions of the Securities Act, the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to it with respect to the disposition of all securities covered by
such Registration Statement as so amended or in such prospectus as so
supplemented;

 

(c)                                  Notify the selling holders of Registrable
Securities promptly (but in any event within two business days), and confirm
such notice in writing, (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or of any order preventing or suspending the use of
any preliminary prospectus, (iii) if at any time when a prospectus is required
by the Securities Act to be delivered in connection with sales of Registrable
Securities of Holdings, Holdings becomes aware that the representations and
warranties of Holdings contained in any agreement (including any underwriting
agreement) contemplated by Section 5.4(h) below cease to be true and correct in
all material respects, (iv) of the receipt by Holdings of any notification with
respect to the suspension of the qualification or exemption from qualification
of a Registration Statement or any of the Registrable Securities for offer or
sale in any jurisdiction or (v) if Holdings becomes aware of the happening of
any event that makes any statement made in such Registration Statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such Registration Statement, prospectus or documents so that,
in the case of such Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(d)                                 Use its reasonable best efforts to prevent
the issuance of any order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of a prospectus or
suspending the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, and, if any such order is
issued, to obtain the withdrawal of any such order at the earliest possible
moment;

 

(e)                                  Deliver to each selling holder of
Registrable Securities and the underwriters, if any, without charge, as many
copies of the prospectus or prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request; and
Holdings hereby consents to the use of such prospectus and each amendment or
supplement thereto by

 

31

--------------------------------------------------------------------------------


 

each of the selling holders of Registrable Securities and the underwriters or
agents, if any, in connection with the offering and sale of the Registrable
Securities covered by such prospectus and any amendment or supplement thereto;

 

(f)                                   Prior to any public offering of
Registrable Securities, to use its reasonable best efforts to register or
qualify, and cooperate with the selling holders of Registrable Securities, the
underwriters, if any, the sales agents and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any selling holder or the managing underwriters reasonably request in
writing; provided, however, that Holdings will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action that would subject it to general service of process in
any such jurisdiction where it is not then so subject;

 

(g)                                  Upon the occurrence of any event
contemplated by Section 5.4(c)(v) above, as promptly as practicable prepare a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(h)                                 Enter into an underwriting agreement in
form, scope and substance as is customary in underwritten offerings and take all
such other actions as are reasonably requested by the managing or sole
underwriter in order to expedite or facilitate the registration or the
disposition of such Registrable Securities, and in such connection, (i) make
such representations and warranties to the underwriters, with respect to the
business of Holdings and its subsidiaries, and the Registration Statement,
prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings, and confirm the same
if and when requested; (ii) obtain opinions of counsel to Holdings and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters), addressed to the
underwriters covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
underwriters; (iii) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of Holdings (and, if necessary, any
other independent certified public accountants of any Subsidiary of Holdings or
of any business acquired by Holdings for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable to the holders of Registrable
Securities than those set forth in Section 5.7 hereof (or such other provisions
and procedures acceptable to holders of a majority of the Registrable Securities
covered by such Registration Statement and the managing underwriters or agents)

 

32

--------------------------------------------------------------------------------


 

with respect to all parties to be indemnified pursuant to said Section.  The
above shall be done at each closing under such underwriting agreement, or as and
to the extent required thereunder;

 

(i)                                     Comply with all applicable rules and
regulations of the SEC and make generally available to its Securityholders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar rule promulgated under the
Securities Act) no later than forty-five (45) days after the end of any 12-month
period (or ninety (90) days after the end of any 12-month period if such period
is a fiscal year) (i) commencing at the end of any fiscal quarter in which
Registrable Securities are sold to underwriters in a firm commitment or
reasonable best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of Holdings after the effectiveness of a Registration Statement,
which statements shall cover said 12-month periods; and

 

(j)                                    Use its reasonable best efforts to cause
all such Registrable Securities covered by such registration statement to be
listed on the principal securities exchange on which Common Stock is then listed
(if any), (i) if the listing of such Registrable Securities is then permitted
under the rules of such exchange, or (ii) if no Common Stock is then so listed,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on a national securities exchange and, without limiting the generality of
the foregoing, to arrange for at least two market makers to register as such
with respect to such shares with the Financial Industry Regulatory Authority
(“FINRA”).

 

Holdings may require each holder of Registrable Securities as to which any
registration is being effected to furnish to Holdings such information regarding
such holder and the distribution of such Registrable Securities as Holdings may,
from time to time, reasonably request in writing and the Company shall be
entitled to rely on such information provided; provided that such information
shall be used only in connection with such registration.  Holdings may exclude
from such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information promptly after receiving such request.  Each
holder agrees that, upon receipt of any notice from Holdings of the happening of
any event of the kind described in Section 5.4(c)(ii), 5.4(c)(iv) or 5.4(c)(v),
such holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or prospectus until such
holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 5.4, or until it is advised in writing by Holdings that
the use of the applicable prospectus may be resumed, and has received copies of
any amendments or supplements thereto.

 

5.5                               Shelf Registration.  Subject to the provisions
set forth in Section 5.4, if the holders of a majority of Vestar Securities that
constitute Registrable Securities so specify, or if the Majority Preferred
Stockholders so specify, or if the Executive Holders holding a majority of such
holders’ Employee Securities that constitute Registrable Securities so specify,
in the Registration Notice that they desire Holdings to undertake a shelf
registration of some or all of such Registrable Securities, then Holdings shall
file with the SEC a registration statement under the Securities Act on the
appropriate form pursuant to Rule 415 under the Securities Act (the “Required
Registration”).  Holdings shall use its reasonable best efforts to cause the
Required Registration to be declared effective under the Securities Act as soon
as practical after filing, and once effective, Holdings shall cause such
Required Registration

 

33

--------------------------------------------------------------------------------


 

to remain effective for a period ending on the earlier of (i) the second
anniversary of the effectiveness thereof, (ii) the date on which all Registrable
Securities have been sold pursuant to the Required Registration and (iii) the
date as of which there are no longer any Registrable Securities in existence.

 

5.6                               Registration Expenses.  Subject to
Section 5.1(b)(i), all fees and expenses incident to the performance of or
compliance with this Agreement by Holdings shall be borne by Holdings, whether
or not any Registration Statement is filed or becomes effective, including,
without limitation, (i) all registration and filing fees (including, without
limitation, (A) fees with respect to filings required to be made with FINRA in
connection with an underwritten offering and (B) fees and expenses of compliance
with state securities or “blue sky” laws), (ii) reasonable messenger, telephone
and delivery expenses, (iii) fees and disbursements of counsel for Holdings,
(iv) fees and disbursements of all independent certified public accountants
referred to in Section 5.4(h), (v) underwriters’ fees and expenses (excluding
discounts, commissions, or fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals relating to the
distribution of the Registrable Securities), (vi) Securities Act liability
insurance, if Holdings so desires such insurance, (vii) internal expenses of
Holdings, (viii) the expense of any annual audit, (ix) the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange, and (x) the fees and expenses of any Person, including
special experts, retained by Holdings.  In connection with any Demand
Registration or Incidental Registration hereunder, Holdings shall reimburse the
holders of the Registrable Securities being registered in such registration for
the reasonable fees and disbursements of not more than one counsel (together
with appropriate local counsel) chosen by the Requesting Holders, if pursuant to
a Demand Registration, or Holdings, in all other cases, and other reasonable
out-of-pocket expenses of the holders of Registrable Securities incurred in
connection with the registration of the Registrable Securities.

 

5.7                               Indemnification; Contribution.

 

(a)                                 Indemnification by the Company.  Holdings
shall, without limitation as to time, indemnify and hold harmless, to the full
extent permitted by law, each holder of Registrable Securities, the officers,
directors, agents and employees of each of them, each Person who controls each
such holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), the officers, directors, agents and employees
of each such controlling person and any financial or investment adviser (each,
an “Indemnified Party”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, actions or proceedings (whether
commenced or threatened) reasonable costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and reasonable
expenses (including reasonable expenses of investigation) (collectively,
“Losses”), as incurred, arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement,
prospectus or form of prospectus or in any amendment or supplements thereto or
in any preliminary prospectus, or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except to the extent that the
same arise out of or are based upon information furnished in writing to Holdings
by such Indemnified Party or the related holder of Registrable Securities
expressly for use therein or (ii) any violation by Holdings of any federal,
state or common law

 

34

--------------------------------------------------------------------------------


 

rule or regulation applicable to Holdings and relating to action required of or
inaction by Holdings in connection with any such registration; provided,
however, that the Company shall not be liable to any Person who participates as
an underwriter in the offering or sale of Registrable Securities or any other
Person, if any, who controls such underwriters within the meaning of the
Securities Act to the extent that any such Losses arise out of or are based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any preliminary prospectus if (x) such Person failed to send or deliver
a copy of the prospectus with or prior to the delivery of written confirmation
of the sale by such Person to the Person asserting the claim from which such
Losses arise, (y) the prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, and (z) Holdings
has complied with its obligations under Section 5.4(c).  Each indemnity and
reimbursement of costs and expenses shall remain in full force and effect
regardless of any investigation made by or on behalf of such indemnified party.

 

(b)                                 Indemnification by Holders.  In connection
with any Registration Statement in which a holder of Registrable Securities is
participating, such holder, or an authorized officer of such holder, shall
furnish to Holdings in writing such information as Holdings reasonably requests
for use in connection with any Registration Statement or prospectus and agrees,
severally and not jointly, to indemnify, to the full extent permitted by law,
Holdings, its directors, officers, agents and employees, each Person who
controls Holdings (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, from and against all Losses arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, prospectus, or form of prospectus, or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue or alleged
untrue statement is contained in, or such omission or alleged omission is
required to be contained in, any information so furnished in writing by such
holder to Holdings expressly for use in such Registration Statement or
prospectus and that such statement or omission was relied upon by Holdings in
preparation of such Registration Statement, prospectus or form of prospectus;
provided, however, that such holder of Registrable Securities shall not be
liable in any such case to the extent that the holder has furnished in writing
to Holdings within a reasonable period of time prior to the filing of any such
Registration Statement or prospectus or amendment or supplement thereto
information expressly for use in such Registration Statement or prospectus or
any amendment or supplement thereto which corrected or made not misleading,
information previously furnished to Holdings, and Holdings failed to include
such information therein.  In no event shall the liability of any selling holder
of Registrable Securities hereunder be greater in amount than the dollar amount
of the proceeds (net of payment of all expenses) received by such holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Person shall be entitled to indemnity hereunder, such Indemnified Party
shall give prompt notice to the party or parties from which such indemnity is
sought (the “Indemnifying Parties”) of the commencement of any action, suit,
proceeding or investigation or written threat thereof (a “Proceeding”) with
respect to which such

 

35

--------------------------------------------------------------------------------


 

Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the failure to so notify the Indemnifying Parties shall
not relieve the Indemnifying Parties from any obligation or liability except to
the extent that the indemnifying parties have been prejudiced by such failure. 
The Indemnifying Parties shall have the right, exercisable by giving written
notice to an indemnified party promptly after the receipt of written notice from
such Indemnified Party of such Proceeding, to assume, at the Indemnifying
Parties’ expense, the defense of any such Proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party or Parties (if more than one such Indemnified Party is named in any
Proceeding) shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or parties
unless:  (i) the Indemnifying Parties agree to pay such fees and expenses;
(ii) the Indemnifying Parties fail promptly to assume the defense of such
Proceeding or fail to employ counsel reasonably satisfactory to such Indemnified
Party or Parties; or (iii) the named parties to any such Proceeding (including
any impleaded parties) include both such Indemnified Party or parties and the
Indemnifying Parties or an affiliate of the Indemnifying Parties or such
Indemnified Parties, and there may be one or more defenses available to such
Indemnified Party or parties that are different from or additional to those
available to the Indemnifying Parties, in which case, if such Indemnified Party
or parties notifies the Indemnifying Parties in writing that it elects to employ
separate counsel at the expense of the Indemnifying Parties, the Indemnifying
Parties shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Parties, it being understood,
however, that, unless there exists a conflict among Indemnified Parties, the
Indemnifying Parties shall not, in connection with any one such Proceeding or
separate but substantially similar or related Proceedings in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for such Indemnified Party
or Parties.  Whether or not such defense is assumed by the indemnifying parties,
such Indemnifying Parties or Indemnified Party or Parties will not be subject to
any liability for any settlement made without its or their consent (but such
consent will not be unreasonably withheld).  The indemnifying parties shall not
consent to entry of any judgment or enter into any settlement which (i) provides
for other than monetary damages without the consent of the Indemnified Party or
parties (which consent shall not be unreasonably withheld or delayed) or
(ii) does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party or parties of a release, in form
and substance satisfactory to the Indemnified Party or parties, from all
liability in respect of such Proceeding for which such Indemnified Party would
be entitled to indemnification hereunder.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 5.7 is unavailable to an Indemnified Party or is
insufficient to hold such Indemnified Party harmless for any Losses in respect
of which this Section 5.7 would otherwise apply by its terms, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall have an obligation to contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such

 

36

--------------------------------------------------------------------------------


 

Indemnifying Party, on the one hand, and Indemnified Party, on the other hand,
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been taken by, or
relates to information supplied by, such indemnifying party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.  The
amount paid or payable by a party as a result of any Losses shall be deemed to
include any legal or other fees or expenses incurred by such party in connection
with any Proceeding, to the extent such party would have been indemnified for
such expenses if the indemnification provided for in Section 5.7(a) or
5.7(b) was available to such party.  The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 5.7(d) were
determined by pro-rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this
Section 5.7(d).  Notwithstanding the provisions of this Section 5.7(d), an
Indemnifying Party that is a selling holder of Registrable Securities shall not
be required to contribute any amount in excess of the amount by which the net
proceeds received by such Indemnifying Party exceeds the amount of any damages
that such Indemnifying Party has otherwise been required to pay by reasons of
such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

5.8                               Rules 144 and 144A.  At all times after
Holdings effects its initial Public Offering, Holdings shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations promulgated thereunder (or, if Holdings is not required to
file such reports, it will, upon the request of any holder of Registrable
Securities, make publicly available other information so long as such
information is necessary to permit sales under Rule 144A), and will take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 and Rule 144A.  Upon the
request of any holder of Registrable Securities, Holdings shall deliver to such
holder a written statement as to whether it has complied with such requirements.

 

5.9                               Underwritten Registrations.  No holder of
Registrable Securities may participate in any underwritten registration
hereunder unless such holder (a) agrees to sell such holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

5.10                        Governance following initial Public Offering or
Qualified Merger.  From and after any initial Public Offering or Qualified
Merger, the governance rights in Article II as they apply to Holdings and its
Subsidiaries shall no longer apply, and the rights and privileges of the
Securityholders with respect to such entities, including with respect to
post-initial Public Offering board rights and governance rights shall be agreed
upon prior to the completion of such Public Offering or Qualified Merger by the
Executive Committee of the board of directors of Holdings, provided that the
rights given

 

37

--------------------------------------------------------------------------------


 

to the Majority Preferred Stockholders shall reflect the equity value of the
Convertible Preferred Stock in relation to the holders of the other Holdings
Securities and, as a condition to entering into such governance arrangement or
agreement, such Securityholder or Securityholders, or the Company, as
applicable, shall ensure that the holders of the securities of the Common Stock
of Holdings or the securities of the surviving corporation held by the
stockholders of the Company prior to such transaction, in each case into which
the Convertible Preferred Stock is converted, are offered such rights in respect
of Holdings or the surviving corporation, as applicable, no less favorable than
such rights proposed to be obtained by such Securityholders or the Company, as
applicable, pursuant to such agreement or arrangement.

 

5.11                        No Inconsistent Agreements.  The Company has not and
will not, enter into any agreement with respect to the Company’s securities that
is inconsistent with the rights granted to the holders of Registrable Securities
in this ARTICLE V or otherwise conflicts with the provisions hereof.

 

5.12                        Cooperation with Transfers by Convertible Preferred
Stockholders.  Upon receipt by notice from any Convertible Preferred Stockholder
that such Convertible Preferred Stockholder proposes to Transfer any or all of
its shares of the Convertible Preferred Stock, the Company, shall, and shall
cause its Subsidiaries to, use commercially reasonable efforts to (a) afford
such Convertible Preferred Stockholder and the proposed transferee (and their
respective representatives) reasonable access during normal business hours to
the properties, contracts, books and records and other documents and data of the
Company and its subsidiaries for purposes of the proposed transferee’s
evaluation of the Company and its Subsidiaries, (b) furnish such proposed
transferee and its representatives with such additional financial, operating and
other data and information as such Convertible Preferred Stockholder or the
proposed transferee may reasonably request, (c) make available to the proposed
transferee and its representatives, upon reasonable advance notice and during
normal business hours, the officers and representatives of the Company, as the
proposed transferee may reasonably request for purposes of its evaluation of the
Company and its Subsidiaries, and (d) otherwise cooperate in good faith with
such Convertible Preferred Stockholder and the proposed transferee (and their
respective representatives) in connection with the proposed Transfer, in the
case of each of clauses (a) to (c), subject to the proposed transferee’s
execution of a confidentiality undertaking reasonably acceptable to the Company;
provided, however, nothing herein shall obligate the Company or any of its
Subsidiaries or any other representative or agent of any of the foregoing to
take any actions that would (x) result in any waiver of attorney-client
privilege or any similar privilege or violate any terms of any Contract to which
the Company or any of its Subsidiaries is a party or to which any of their
respective assets are subject or (y) result in any violation of any applicable
law.

 

ARTICLE VI
VENTURE CAPITAL OPERATING COMPANY; OTHER RIGHTS

 

6.1                               VCOC Securityholders.

 

(a)                                 Each of Vestar V, Vestar V-A and Vestar/RTI
is intended to qualify as a “venture capital operating company” as defined in
the Plan Asset Regulations (each, a “VCOC Securityholder”).  For so long as the
VCOC Securityholder, directly or through one or more conduit Subsidiaries,

 

38

--------------------------------------------------------------------------------


 

continues to hold any Units (or other securities of the Company into which such
Units may be converted or for which such Units may be exchanged), without
limitation or prejudice of any the rights provided to the Securityholders
hereunder, the Company shall, with respect to each such VCOC Securityholder:

 

(i)                                     Provide each VCOC Securityholder or its
designated representative with:

 

(A)                               the right to visit and inspect any of the
offices and properties of the Company and its Subsidiaries and inspect and copy
the books and records of the Company and its Subsidiaries, as the VCOC
Securityholder shall reasonably request;

 

(B)                               as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
the Company, consolidated balance sheets of the Company and its Subsidiaries as
of the end of such period, and consolidated statements of income and cash flows
of the Company and its Subsidiaries for the period then ended prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis, except as otherwise noted therein, and subject to
the absence of footnotes and to year-end adjustments;

 

(C)                               as soon as available and in any event within
90 days after the end of each fiscal year of the Company, a consolidated balance
sheet of the Company and its Subsidiaries as of the end of such year, and
consolidated statements of income and cash flows of the Company and its
Subsidiaries for the year then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, together with an auditor’s report
thereon of a firm of established national reputation;

 

(D)                               to the extent the Company or any of its
Subsidiaries is required by law or pursuant to the terms of any outstanding
indebtedness of the Company or such Subsidiary to prepare such reports, any
annual reports, quarterly reports and other periodic reports pursuant to
Section 13 or 15(d) of the Exchange Act, actually prepared by the Company or
such Subsidiary as soon as available; and

 

(E)                                copies of all materials provided to the
Board, and if requested, copies of all materials provided to the board of
directors (or similar organization body) of the Company’s Subsidiaries,
provided, that the Company shall be entitled to exclude portions of such
materials to the extent providing such portions would be reasonably likely to
result in the waiver of attorney-client privilege.

 

(ii)                                  Make appropriate directors and officers of
the Company, and its Subsidiaries, available periodically and at such times as
reasonably requested by the VCOC Securityholder for consultation with the VCOC
Securityholder or its designated representative with respect to matters relating
to the business and affairs of the Company and its Subsidiaries, including
significant changes in management personnel and compensation of employees,
introduction of new products or new lines of business, important acquisitions or
dispositions of plants and

 

39

--------------------------------------------------------------------------------


 

equipment, significant research and development programs, the purchasing or
selling of important trademarks, licenses or concessions or the proposed
commencement or compromise of significant litigation;

 

(iii)                               Give the VCOC Securityholder the right to
designate one non-voting board observer who will be entitled to attend all
meetings of the Company’s Board, participate in all deliberations of the Board
and receive copies of all materials provided to the Board, provided that such
observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board, and provided, further, that the Company shall be
entitled to exclude such observer from such portions of a board meeting to the
extent such observer’s presence would be reasonably likely to result in the
waiver of attorney-client privilege;

 

(iv)                              To the extent consistent with applicable law
(and with respect to events which require public disclosure, only following the
Company’s public disclosure thereof through applicable securities law filings or
otherwise), inform the VCOC Securityholder or its designated representative in
advance with respect to any significant corporate actions, including
extraordinary dividends, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the organizational documents of the Company, and to provide the VCOC
Securityholder or its designated representative with the right to consult with
the Company with respect to such actions; and

 

(v)                                 Provide the VCOC Securityholder or its
designated representative with such other rights of consultation which the VCOC
Securityholder’s counsel may determine to be reasonably necessary under
applicable legal authorities promulgated after the date hereof to qualify its
investment in the Company as a “venture capital investment” for purposes of the
Plan Assets Regulation.

 

(b)                                 The Company agrees to consider, in good
faith, the recommendations of each VCOC Securityholder or its designated
representative in connection with the matters on which it is consulted as
described above, recognizing that the ultimate discretion with respect to all
such matters shall be retained by the Company.

 

(c)                                  In the event that the Company ceases to
qualify as an “operating company” (within the meaning of the first sentence of
29 C.F.R. Section 2510.3-101(c)(1) of the Plan Asset Regulations), then the
Company and each Securityholder will cooperate in good faith to take all
reasonable action necessary to provide that the investment (or at least 51% of
the investment valued at cost) of each VCOC Securityholder shall continue to
qualify as a “venture capital investment” (as defined in the Plan Asset
Regulations).

 

6.2                               Inspection of Property.  The Company and
Holdings shall permit any representative designated by the Majority Preferred
Stockholders, upon reasonable notice and during normal business hours and at
such other times as the Majority Preferred Stockholders or their designated
representative may reasonably request, for any purpose reasonably related to
Convertible Preferred Stockholders’ rights and interest as a Securityholder of
Holdings or as a party to this Agreement, to (i)

 

40

--------------------------------------------------------------------------------


 

visit and inspect any of the properties of the Company and its Subsidiaries,
(ii) examine any books, minutes and records of the Company and its Subsidiaries
(including business and financial records) and make copies thereof or extracts
therefrom, and (iii) discuss the affairs, finances and accounts of the Company
or any of its Subsidiaries with the directors, officers, key employees and
independent accountants of the Company and its Subsidiaries, in each case, under
such conditions and restrictions (including a reasonable confidentiality
undertaking or agreement) as the Board may reasonably prescribe.

 

6.3                               Financial Statements and Other Information. 
The Company shall deliver the same financial statements and all other
information that it is required to deliver to each Preferred Member (as defined
in the LLC Agreement) and each Class A Member for so long as such Person holds
more than 1.5% of the aggregate number of the Preferred Units and the Class A
Units taken together, to each Convertible Preferred Stockholder in the same
manner and at the same time as it is required to deliver such financial
statements or other information to such Members.

 

ARTICLE VII
AMENDMENT AND TERMINATION

 

7.1                               Amendment and Waiver.  Except as otherwise
provided herein, no modification, amendment or waiver of any provision of this
Agreement shall be effective against the Company, Holdings or the
Securityholders unless such modification, amendment or waiver is approved in
writing by the Majority Preferred Stockholders; provided that no such
modification, amendment or waiver may change the rights or obligations hereunder
of holders of Employee Securities, TCW Securities, NYLIM Securities or Vestar
Securities in a manner that is materially and disproportionately adverse unless
approved in writing by the Employee Majority Holders, the TCW Majority Holders,
the NYLIM Majority Holders, or the Vestar Securityholders, as applicable (it
being understood that any modifications, amendments or waivers of Section 2.4,
Section 4.2 or Section 4.3 shall be deemed materially and disproportionately
adverse to the Vestar Securityholders solely for purposes of this Section 7.1
and must be approved in writing by the Vestar Securityholders).  For the
avoidance of doubt, any change in a material right personal to a party to this
Agreement shall be deemed a material and disproportionate adverse change with
respect to any such party.  The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

7.2                               Termination of Agreement.  This Agreement will
terminate in respect of all Securityholders (a) with the written consent of the
Company, the Vestar Majority Holders, the Majority Preferred Stockholders, the
Employee Majority Holders, the TCW Majority Holders and the NYLIM Majority
Holders, (b) upon the dissolution, liquidation or winding-up of the Company or
(c) upon the consummation of an initial Public Offering or Qualified Merger. 
Unless terminated earlier in accordance with the immediately preceding sentence,
this Agreement will terminate solely in respect of any holder of Convertible
Preferred Stock (and solely with respect to their ownership of Convertible
Preferred Stock) upon the exercise by such holder of Convertible Preferred Stock
of its Repurchase Option (as defined in the Certificate of Designations)
pursuant to Section 8(a) of the Certificate of

 

41

--------------------------------------------------------------------------------


 

Designations and full payment by Holdings to such holder of Convertible Stock
the amount due to such holder pursuant to Section 8(a) of the Certificate of
Designations.  The termination of this Agreement will not affect any
indemnification or contribution obligations under Section 5.7 or any obligation
of the parties hereto pursuant to Section 4.4, which shall survive such
termination.

 

7.3                               Termination as to a Party.  Any Person who
ceases to hold any Securities shall cease to be a Securityholder and shall have
no further rights or obligations under this Agreement (except with respect to
any indemnification and contribution obligations under Section 5.7, which shall
survive).

 

7.4                               Issuer of Registrable Securities.  Subject to
approval by the Majority Preferred Stockholders (such approval not to be
unreasonably withheld) and subject to Section 3.7, prior to distributing to the
holders of Units all or substantially all of the securities of any direct or
indirect Subsidiary of the Company then held by the Company, the Company shall
cause such Subsidiary to execute and deliver a Stockholders Agreement complying
with this Section 7.4 (the “Stockholders Agreement”), which Stockholders
Agreement shall be substantially on the same terms as this Agreement, including
the provisions that are applicable to an issuer of Registrable Securities
hereunder (taking into account that the right, privileges and obligations of the
parties hereto are different in respect to the Company and in respect of
Holdings and the Subsidiaries of the Company), and each Person, other than the
Company, that is a party to this Agreement shall, subject to the approval of the
form of such Stockholders Agreement by the Majority Preferred Stockholders,
execute and deliver the Stockholders Agreement. For the avoidance of doubt, in
no event may such Stockholders Agreement be more favorable to any party (other
than the Convertible Preferred Stockholders) than the terms hereof, or less
favorable or more burdensome to the Convertible Preferred Stockholders than the
terms hereof. In addition, if the issuer has consummated its initial Public
Offering, then any provision of this Agreement that, pursuant to the terms of
this Agreement, terminates upon an initial Public Offering shall be excluded
from the Stockholders Agreement, and, in any event, this Section 7.4 shall not
be included in the Stockholders Agreement.

 

ARTICLE VIII
PARTICIPATION RIGHTS

 

8.1                               Participation Right.  In the event the Company
proposes to sell or issue New Units (as defined in hereof) in one transaction or
a series of related transactions, each holder of Class A Units (a “Class A
Holder”) and each Convertible Preferred Stockholder shall have the right (the
“Participation Right”) to irrevocably subscribe for its Pro Rata Portion of the
New Units to be offered in such proposed sale.  “Pro Rata Portion” of the New
Units for purposes of this Section 8.1, means (x) the aggregate number of New
Units multiplied by (y) the aggregate number of outstanding Class A Units and
the Class A Unit Equivalent of Convertible Preferred Stock such Class A Holder
or Convertible Preferred Stockholder then owns divided by (z) the total number
of Class A Units then outstanding and Class A Unit Equivalent of all Convertible
Preferred Stock then outstanding.  To the extent any New Units subject to
Participation Rights shall remain unsubscribed for after exercise by the Class A
Holders and Majority Preferred Stockholders of their participation right
pursuant to this Section 8.1, each Class A Holders and Convertible Preferred
Stock Holder that exercised its Participation Right in full (the “Exercising
Holders”) shall have the right to purchase up to its pro rata share of the
remaining New

 

42

--------------------------------------------------------------------------------


 

Units (based on the relative number of New Units in respect of which each
Exercising Holder exercised its Participation Right pursuant to the first
sentence of this Section 8.1).  If any New Units subject to Participation Rights
shall remain unsubscribed for after the Class A Holders and Majority Preferred
Stockholders shall have exercised their respective rights pursuant to this
Section 8.1, the Company shall have one hundred eighty (180) days thereafter to
sell such remaining New Units, at a price and upon terms no more favorable to
the purchasers thereof than specified in the Company’s notice given pursuant to
Section 8.3. For purposes of this Article VIII, “Class A Unit Equivalent” means,
with respect to each share of Convertible Preferred Stock, such number of
Class A Units as would result in the total number of Class A Unit Equivalents in
respect of all outstanding Convertible Preferred Stock representing 50% of the
product of (i) the number of then-outstanding Class A Units multiplied by (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus 0.50.

 

8.2                               Definition of New Units.  “New Units” shall
mean any (i) Units, or (ii) any warrants, rights, calls, options or other
securities exchangeable for or exercisable or convertible into units or any
other security entitled to participate in the Company’s profits, in each case to
be issued by the Company to any Person; provided, that New Units shall not
include any type of security distributed to Company Securityholders as a
dividend or distribution in accordance with Section 4.1 of the LLC Agreement.

 

8.3                               Notice from the Company.  In the event the
Company proposes to undertake an issuance of New Units, the Company shall give
each Class A Holder and each Convertible Stockholder written notice of such
proposal (the “Sale Participation Notice”), describing the type of New Units and
the price and the terms and conditions upon which the Company proposes to issue
the same, and setting forth the pro rata portion of the New Units that such
Class A Holder or Convertible Preferred Stockholder is entitled to purchase
pursuant to its Participation Right.  For a period of twenty (20) business days
following the receipt of such notice from the Company, the Company shall be
deemed to have irrevocably offered to sell to each Class A Holder and each
Convertible Preferred Stockholder such number of New Units as set forth above
for the price and upon the terms specified in the notice.  Each Class A Holder
and each Convertible Preferred Stockholder may irrevocably exercise its
Participation Right hereunder by giving written notice to the Company and
stating therein the quantity of New Units to be purchased within twenty (20)
business days following the receipt of the Sale Participation Notice from the
Company.

 

8.4                               Closing.  The closing of any such issuance or
sale to a Class A Holder or Convertible Preferred Stockholder shall take place
as proposed by the Company with respect to the New Units to be issued or sold no
earlier than twenty (20) days after the Company receives notice of the exercise
of the Participation Right but no later than sixty (60) days after the issuance
of the New Units with respect to which such Participation Right was exercised,
at which closing the Company shall deliver certificates for the New Units (if
the Units are evidenced by certificates) in the name of such Class A Holder or
Convertible Preferred Stock Holder, as applicable, against receipt of the
consideration therefor.  If the consideration for the New Units is other than
cash, the applicable Class A Holder or Convertible Preferred Stock Holder shall
be entitled to deliver cash in lieu thereof in an amount equal to

 

43

--------------------------------------------------------------------------------


 

the fair market value of such non-cash consideration, as reasonably determined
by the Board in its sole discretion.

 

8.5                               Compliance.  Nothing in this Article VIII
shall be deemed to prevent any Person from purchasing any New Units without the
Company first complying with the provisions of Section 8.1; provided that in
connection with such purchase (a) the Company gives prompt notice of such
purchase to each Class A Holder and each Convertible Preferred Stockholder, but
in any event within thirty (30) days after such purchase, which notice shall
describe in reasonable detail the New Units being issued and the purchase price
thereof, and (b) the purchasers in such issuance (the “Purchasers”) and the
Company take all steps reasonably necessary to enable each Class A Holder and
each Convertible Preferred Stockholder to effectively exercise its Participation
Right with respect to the purchase of its Pro Rata Portion of the New Units
issued to the Purchasers after such purchase by the Purchasers on the terms
specified in this Article VIII within sixty (60) days thereafter.

 

8.6                               Convertible Preferred Stockholder
Participation Right.

 

(a)                                 Without limiting Section 2.3 or any of the
rights and privileges of the Majority Preferred Stockholders under the
Certificate of Designations and the organizational documents of Holdings, in the
event (i) the Company or Holdings proposes to incur New Indebtedness from a
third party or (ii) Holdings proposes to sell or issue any New Holdings
Securities (as defined in Section 8.6(b)), in each case, in one transaction or a
series of related transactions, each Convertible Preferred Stockholder shall
have the right (the “Preferred Stock Participation Right”) to (x) provide up to
its Pro Rata Share of the Preferred Stock Ownership Percentage of the New
Indebtedness or (y) subscribe for up to its Pro Rata Share of the Preferred
Stock Ownership Percentage of New Holdings Securities to be incurred or offered
in such proposed incurrence or sale.  “Pro Rata Share” for purposes of this
Section 8.6, means the product obtained by multiplying (x) the aggregate
principal amount of the New Indebtedness to be incurred by the Company or
Holdings by (y) a fraction, the numerator of which is the aggregate number of
outstanding Convertible Preferred Stock such holder of Convertible Preferred
Stock then owns and the denominator of which is the total number of shares of
Convertible Preferred Stock then outstanding and “Preferred Stock Ownership
Percentage” means 50%.  To the extent any New Indebtedness or New Holdings
Securities subject to Holding Preferred Stock Participation Rights shall remain
unsubscribed for after exercise by the Majority Preferred Stockholders of their
participation right pursuant to this Section 8.6, each holder of Convertible
Preferred Stock that exercised its Convertible Preferred Stockholder
Participation Right in full (each an “Exercising Preferred Stock Holder”) shall
have the right to provide or purchase, as applicable, up to its pro rata share
of the remaining portion of the Preferred Share Percentage of New Indebtedness
or New Holdings Securities, as applicable (based on the relative principal
amounts or relative number of New Holdings Securities in respect of which each
Exercising Preferred Stock Holder exercised its Preferred Stock Holder
Participation Right pursuant to the first sentence of this Section 8.6).  Any
portion of the New Indebtedness or New Holdings Securities that the Majority
Preferred Stockholders do not elect to provide or purchase, as applicable, after
the Majority Preferred Stockholders shall have exercised their respective rights
pursuant to this Section 8.6(a), the Company or Holdings, as applicable, shall
have one hundred eighty (180) days thereafter to place the remaining New
Indebtedness or sell such remaining

 

44

--------------------------------------------------------------------------------


 

New Holdings Securities, at a price and upon terms no more favorable to the
lenders or purchasers thereof than specified in the Company’s notice given
pursuant to Section 8.6(c).  For the avoidance of doubt, each Convertible
Preferred Stockholder’s Preferred Stock Participation Right in respect of New
Indebtedness shall also include the right of such Convertible Preferred
Stockholder to subscribe for its pro rata share of the Converted Ownership
Percentage of any securities issued to any other lender in respect of such New
Indebtedness as an “equity kicker” on the same terms as such other lender or
lenders.

 

(b)                                 “New Holdings Securities” shall mean any
(i) shares of the capital stock of Holdings, or (ii) any warrants, rights,
calls, options or other securities exchangeable for or exercisable or
convertible into units or any other security entitled to participate in
Holdings’ profits, in each case to be issued by Holdings to any Person.  “New
Indebtedness” shall mean any Indebtedness to be incurred by the Company after
the date hereof.

 

(c)                                  Closing.  The closing of any such issuance
or sale to a holder of Convertible Preferred Stock shall take place as proposed
by Holdings with respect to the New Holdings Securities to be issued or sold no
earlier than twenty (20) days after the Holdings receives notice of the exercise
of the Participation Right but no later than sixty (60) days after the issuance
of the New Holdings Securities with respect to which such Participation Right
was exercised, at which closing Holdings shall deliver certificates for the New
Holdings Securities (if evidenced by certificates) in the name of such holder of
Convertible Preferred Stock, against receipt of the consideration therefor.  If
the consideration for the New Holdings Securities is other than cash, the
applicable holder of Convertible Preferred Stock shall be entitled to deliver
cash in lieu thereof in an amount equal to the fair market value of such
non-cash consideration.

 

8.7                               Exempted Issuances.  The provisions of
Sections 8.1 through Section 8.6 above shall not apply to the following
issuances of Securities:

 

(a)                                 any Securities issued in connection with the
exercise, conversion or exchange of any Securities of the Company or Holdings
that were not issued in violation of this Article VIII, any subdivision of
Securities (including any dividend or split), any combination of Securities
(including any reverse split) or any recapitalization, reorganization or
reclassification of the Company or Holdings.

 

(b)                                 any Securities issued to employees,
officers, directors, consultants and other service providers of or to the
Company or any of its Subsidiaries (other than Vestar or any of its Affiliates)
in exchange for services pursuant to any agreement or arrangement approved by
the Board;

 

(c)                                  any securities issued to third party
lenders as “equity kickers” in connection with what is primarily a loan
transaction pursuant to any agreement or arrangement approved by the Board,
except in connection with the exercise by any holder of Convertible Preferred
Stock of its participation rights pursuant to Section 8.6(a)(ii); and

 

45

--------------------------------------------------------------------------------


 

(d)                                 any securities issued to the sellers or a
comparable party in connection with an acquisition, including by merger or
consolidation, of any business, entity, asset or group of related assets.

 

8.8                               Termination of this Section Upon a Public
Offering.  The provisions of this Article VIII shall terminate immediately prior
to the consummation of a Qualified IPO or a Qualified Merger.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                               Certain Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth or as
referenced below:

 

“Acquisition” has the meaning given such term in the Recitals.

 

“Affiliate” of any particular Person means any other Person Controlling,
Controlled by or under common Control with such particular Person or, in the
case of a natural Person, any other member of such Person’s Family Group.

 

“Agreement” has the meaning set forth in the preface.

 

“Allocable Shares” has the meaning set forth in the second paragraph of
Section 3.3(a).

 

“Applicable Entity” has the meaning set forth in the second paragraph of
Section 4.5(a).

 

“Board” has the meaning given to such term in Section 2.1(a).

 

“Certificate of Designations” means the certificate of designations of the
Convertible Preferred Stock, as it may be amended from time to time.

 

“Change of Control” has the meaning set forth in the Certificate of
Designations.

 

“Class A Holder” has the meaning set forth in Section 8.1.

 

“Class A Units” has the meaning set forth in the LLC Agreement.

 

“Closing Date” means the closing date of the transactions contemplated by the
Purchase Agreement.

 

“Common Stock” means, collectively, (i) the common stock of Holdings, or
(ii) following a Qualified Merger, the common stock of the surviving corporation
in the Qualified Merger.

 

“Common Stock Equivalents” means (without duplication with any Class A Units,
Common Stock or other Common Stock Equivalents) rights, warrants, options,
convertible securities, or

 

46

--------------------------------------------------------------------------------


 

exchangeable securities or indebtedness, or other rights, exercisable for or
convertible or exchangeable into, directly or indirectly, Class A Units, Common
Stock or securities exercisable for or convertible or exchangeable into Class A
Units or Common Stock, as the case may be, whether at the time of issuance or
upon the passage of time or the occurrence of some future event.

 

“Common Units” means, collectively, Class A Units, Class B Units, Class C Units
and any other class of Units issued by the Company as determined by the Board.

 

“Company” has the meaning set forth in the preface.

 

“Company Securities” means, collectively, (i) Units or other interests in the
Company (including new classes or series thereof having such powers,
designations, preferences and rights as may be determined by the Board);
(ii) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other interests in the Company; and
(iii) warrants, options or other rights to purchase or otherwise acquire Units
or other interests in the Company.

 

“Company Securityholders” has the meaning given to such term in the preamble.

 

“Consolidated Total Debt” has the meaning set forth in the Certificate of
Designations.

 

“Control” (including, with correlative meaning, all conjugations thereof) means
with respect to any Person, the ability of another Person to control or direct
the actions or policies of such first Person, whether by ownership of voting
securities, by contract or otherwise.

 

“Converted Ownership Percentage” has the meaning set forth in the Certificate of
Designations.

 

“Core Business” means the business of providing radiation therapy services (both
technical and professional) through the establishment, development, operation
and management of radiation treatment centers.

 

“Convertible Preferred Stock” means the Series A Convertible Preferred Stock of
Holdings.

 

“CPPIB” means the Canada Pension Plan Investment Board established under the
Canada Pension Plan Investment Board Act, S.C. 1997, c. 40.

 

“CPPIB Entity” means CPPIB and any subsidiary thereof, as that term is defined
in the Canada Pension Plan Investment Board Act.

 

“Default Event” has the meaning set forth in the Certificate of Designations.

 

“Demand Registration” has the meaning given to such term in Section 5.1(a).

 

“Demand Registration Cutback” has the meaning given to such term in
Section 5.1(c).

 

“Demand Registration Rights” has the meaning given to such term in
Section 5.1(a).

 

47

--------------------------------------------------------------------------------


 

“Dosoretz Rollover Subscription Agreement” means the Management Stock
Contribution and Unit Subscription Agreement by and between Radiation Therapy
Investments, LLC and Dr. Daniel Dosoretz, dated as of the Closing Date.

 

“Drag-Along Group” has the meaning given to such term in Section 4.2(a).

 

“Drag-Along Notice” has the meaning given to such term in Section 4.2(a).

 

“Drag-Along Sale” has the meaning given to such term in Section 4.2(a).

 

“Drag-Along Securities” has the meaning given to such term in Section 4.2(a).

 

“Drag-Along Securityholders” has the meaning given to such term in
Section 4.2(a).

 

“EBITDA” means, with respect to any fiscal period, “Consolidated EBITDA” as
defined in the Certificate of Designations.

 

“Employee” has the meaning give to such term in the preface.

 

“Employee Demand Right” has the meaning giving to such term in Section 5.1(a).

 

“Employee Majority Holders” means the Person or Persons having beneficial
ownership of a majority of the Class A Units or, as the case may be, Common
Stock constituting Employee Securities.

 

“Employee Preferred Units” means any Preferred Units held by any Employee or
such Employee’s permitted assigns.

 

“Employee Securities” means (a) Units acquired by the Employees on or after the
date of the Original Agreement under the Management Subscription Agreements,
(b) any Securities, Common Stock or Common Stock Equivalents hereafter acquired
by any holder of Employee Securities, and (c) any securities issued with respect
to the securities referred to in clauses (a) or (b) above by way of a
payment-in-kind, stock dividend or stock split or in connection with a
combination of shares, exchange, conversion, recapitalization, merger,
consolidation or other reorganization, or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Securities” has the meaning set forth in Section 3.3(c).

 

“Executive Committee” has the meaning set forth in Section 2.1(b).

 

“Executive Holders” means each of the individuals listed on Exhibit A attached
hereto, their replacements and any other Securityholder who is added to
Exhibit A by Board with the consent of the Majority Executives.

 

48

--------------------------------------------------------------------------------


 

“Exempt Employee Transfer” means a Transfer of Employee Securities (a) pursuant
to an exercise of tag-along rights as an Other Holder under Section 3.3(b),
(b) pursuant to a Sale of the Company under Section 4.1, (c) to the Company
pursuant to a call option or put option (if any) under any Management
Subscription Agreement or otherwise, (d) pursuant to an exercise of registration
rights pursuant to Article V, (e) upon the death of the holder pursuant to the
applicable laws of descent and distribution, (f) solely to or among such
Employee’s Family Group, (g) to the Company incidental to the exercise,
conversion or exchange of such securities in accordance with their terms, any
combination of shares (including any reverse stock split), (h) to Vestar or
(i) in connection with any recapitalization, reorganization or reclassification
of, or any merger or consolidation involving, the Company.

 

“Exempt Individual Transfer” means a Transfer of Vestar Securities held by a
natural person (a) upon the death of the holder pursuant to the applicable laws
of descent and distribution, (b) solely to or among such Person’s Family Group,
(c) to the Company incidental to the exercise, conversion or exchange of such
securities in accordance with their terms, any combination of shares (including
any reverse stock split) or (d) in connection with any recapitalization,
reorganization or reclassification of, or any merger or consolidation involving,
the Company.

 

“Exempt NYLIM Transfer” means a Transfer of NYLIM Securities (a) pursuant to an
exercise of tag-along rights as an Other Holder under Section 3.3(b),
(b) pursuant to a Sale of the Company under Section 4.1, (c) pursuant to an
exercise of registration rights pursuant to Article V, (d) to any Affiliate of
NYLIM, so long as (x) such transferee remains an Affiliate of the NYLIM Holder
who Transferred its NYLIM Securities to such transferee and (y) such transferee
does not Transfer the NYLIM Securities to a Person who is not an Affiliate of
the NYLIM Holder who Transferred its NYLIM Securities to such transferee, (e) to
any Person in connection with the transfer by the same NYLIM Holder of any 2015
Notes to such Person in the same relative proportions, provided that Vestar V or
the Company has consented to such transfer of the 2015 Notes, (f) to the Company
incidental to the exercise, conversion or exchange of such securities in
accordance with their terms, any combination of shares (including any reverse
stock split), (g) to Vestar, (h) in connection with any recapitalization,
reorganization or reclassification of, or any merger or consolidation involving,
the Company.

 

“Exempt TCW Transfer” means a Transfer of TCW Securities (a) pursuant to an
exercise of tag-along rights as an Other Holder under Section 3.3, (b) pursuant
to a Sale of the Company under Section 4.1, (c) pursuant to an exercise of
registration rights pursuant to Article V, (d) to any Affiliate of TCW, so long
as (x) such transferee remains an Affiliate of the TCW Holder who Transferred
its TCW Securities to such transferee and (y) such transferee does not Transfer
the TCW Securities to a Person who is not an Affiliate of the TCW Holder who
Transferred its TCW Securities to such transferee, (e) to any Person in
connection with the transfer by the same TCW Holder of any 2015 Notes to such
Person in the same relative proportions, provided that Vestar V or the Company
has consented to such transfer of the 2015 Notes, (f) to the Company incidental
to the exercise, conversion or exchange of such securities in accordance with
their terms, any combination of shares (including any reverse stock split),
(g) to Vestar, (h) in connection with any recapitalization, reorganization or
reclassification of, or any merger or consolidation involving, the Company.

 

49

--------------------------------------------------------------------------------


 

“Family Group” means, with respect to any individual, such individual’s spouse
and descendants (whether natural or adopted) and any trust, partnership, limited
liability company or similar vehicle established and maintained solely for the
benefit of (or the sole members or partners of which are) such individual, such
individual’s spouse and/or such individual’s descendants.

 

“Group Entity” means the Company, Holdings and each of their respective
subsidiaries.

 

“Holdings” has the meaning given such term in the Preamble.

 

“Holdings Securities” means, collectively, (i) shares or other equity interests
in Holdings (including new classes or series thereof having such powers,
designations, preferences and rights as may be determined by the board of
directors of Holdings); (ii) obligations, evidences of indebtedness or other
securities or equity interests convertible or exchangeable into shares or other
interests in Holdings; and (iii) warrants, options or other rights to purchase
or otherwise acquire shares or other equity interests in Holdings.

 

“Holdings Securityholders” has the meaning given to such term in the preamble.

 

“Incidental Registration” has the meaning given such term in Section 5.2(a).

 

“Indebtedness” has the meaning given to such term in the Certificate of
Designations.

 

“Indemnified Party” has the meaning given such term in Section 5.7(a).

 

“Independent Manager” has the meaning given such term in Section 2.1(a)(v).

 

“LLC Agreement” means the limited liability company agreement among the Company
and its members, as amended from time to time.

 

“Limited Partner” means a limited partner of Vestar (excluding any such limited
partner who is an employee either of the general partner of Vestar or an
Affiliate of the general partner of Vestar).

 

“Long-Form Demand Registration” has the meaning given to such term in
Section 5.1(a).

 

“Losses” has the meaning given such term in Section 5.7.

 

“Majority Executives” means the holders of a majority of Class A Units held by
the Executive Holders.

 

“Majority Preferred Stockholders” has the meaning assigned to the term “Majority
Holders” in the Certificate of Designations, provided that from and after
conversion of the Convertible Preferred Stock, such term shall include holders
of a majority of the Common Stock into which such Convertible Preferred Stock
has been converted and, if the Warrant Agreement has been exercised, the Common
Stock issued pursuant thereto, excluding any such Common Stock which has ceased
to constitute a Registrable Security hereunder.

 

50

--------------------------------------------------------------------------------


 

“Management Agreement” means the management agreement in effect as of the
closing of the transactions contemplated by the 2016 Subscription Agreement
(giving effect to the amendments thereto entered into as of the date hereof)
among the Company, the Subsidiaries of the Company named therein and Vestar
Capital Partners.

 

“Management Subscription Agreements” means the unit subscription agreements
between the Company and the respective Employees.

 

“Merger Sub” has the meaning given such term in the Recitals.

 

“New Units” has the meaning given such term in Section 8.2.

 

“NYLIM” has the meaning given such term in the Recitals.

 

“NYLIM Holder” has the meaning given such term in the Recitals.

 

“NYLIM Majority Holders” means the Person or Persons having beneficial ownership
of a majority of the Class A Units or, as the case may be, Common Stock
constituting NYLIM Securities.

 

“NYLIM Securities” means (a) Units acquired by NYLIM on or after September 26,
2014, (b) Securities, Common Stock, Common Stock Equivalents, Preferred Units or
Preferred Stock hereafter acquired by NYLIM, and (c) any securities of the
Company issued with respect to the securities referred to in clause (a) or
(b) above by way of a payment-in-kind, stock dividend, or stock split or in
connection with a combination of shares, exchange, conversion, recapitalization,
merger, consolidation or other reorganization, or otherwise.

 

“Offered Securities” has the meaning given such term in Section 3.3(a).

 

“Opco” has the meaning given such term in the Recitals.

 

“Original Agreement” has the meaning given such term in the Recitals.

 

“Other Holder” has the meaning given such term in Section 3.3(a).

 

“Other Registration Rights” has the meaning given such term in
Section 5.1(a)(iv).

 

“Ownership Percentage” means, for each Securityholder and with respect to a type
and class of Security, the percentage obtained by dividing the number of units
or shares of such Security held by such Securityholder by the total number of
units or shares of such Security (other than Excluded Securities) outstanding.

 

“Participation Right” has the meaning given to such term in Section 8.1.

 

51

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a joint stock company, a limited liability company, a trust, an
unincorporated organization or a government or any department or agency or
political subdivision thereof.

 

“Preferred Stock” means collectively, following the conversion of the Company
into a corporation or the Company being merged into, or otherwise succeeded by,
a corporation, the preferred stock and any other class or series of authorized
capital stock of the Company that is limited to a fixed sum or percentage of par
value or stated value in respect of the rights of the holders thereof to
participate in dividends and in the distribution of assets upon the voluntary or
involuntary liquidation, dissolution or winding up of the Company.

 

“Preferred Units” has the meaning set forth in the LLC Agreement.

 

“Priority Right” has the meaning given such term in Section 5.1(c)(ii).

 

“Proceeding” has the meaning given such term in Section 5.7(c).

 

“Proposed Sale” has the meaning given such term in Section 3.2(a).

 

“Proposed Sale Notice” has the meaning given such term in Section 3.2(a).

 

“Public Offering” means a sale of Common Stock to the public in an offering
pursuant to an effective registration statement filed with the SEC pursuant to
the Securities Act; provided that a Public Offering shall not include any
issuance of equity securities in any merger or other business combination, and
shall not include any registration of the issuance of securities to existing
Securityholders or Employees of the Company and its Subsidiaries on Form S-4 or
Form S-8 (or any successor forms).

 

“Public Sale” means a sale of Securities pursuant to a Public Offering or a
Rule 144 Sale.

 

“Purchase Agreement” has the meaning given such term in the Recitals.

 

“Purchasers” has the meaning given to such term in Section 8.5.

 

“Qualified Exchange” has the meaning set forth in the Certificate of
Designations.

 

“Qualified IPO” has the meaning set forth in the Certificate of Designations.

 

“Qualified Merger” has the meaning set forth in the Certificate of Designations.

 

“Registrable Securities” means common shares of Holdings, including those
receivable upon conversion of Convertible Preferred Stock or upon exercise of
the warrants under the Warrant Agreement and common equity securities of
Holdings issued or issuable with respect to Holdings common stock by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization.  As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when they have been (i) Transferred in

 

52

--------------------------------------------------------------------------------


 

a Public Sale or (ii) otherwise Transferred and new certificates not bearing the
legend set forth in Section 9.2(b) hereof shall have been delivered by Holdings
and subsequent disposition of such securities shall not require registration or
qualification of such securities under the Securities Act or such state
securities or blue sky laws then in force.  For purposes of this Agreement, a
Person will be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire such Registrable Securities (upon conversion or
exercise in connection with a Transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been affected.

 

“Registration Expenses” means all amounts payable by Holdings pursuant to
Section 5.6.

 

“Registration Notice” has the meaning given such term in Section 5.1(a).

 

“Registration Request” has the meaning given such term in Section 5.1(a).

 

“Registration Statement” means any registration statement of Holdings under
which any of the Registrable Securities are included therein pursuant to the
provisions of this Agreement, including the prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“Related Party” has the meaning set forth in the Certificate of Designations.

 

“Related Party Transaction” has the meaning set forth in the Certificate of
Designations.

 

“Requesting Holders” has the meaning given such term in Section 5.1(a).

 

“Rule 144” means Rule 144 adopted under the Securities Act (or any successor
rule or regulation).

 

“Rule 144 Sale” means a sale of Securities to the public through a broker,
dealer or market-maker pursuant to the provisions of Rule 144 adopted under the
Securities Act (or any successor rule or regulation).

 

“Sale Notice” has the meaning given such term in Section 3.3(a).

 

“Sale of the Company” means the consummation of a transaction, whether in a
single transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), with
any other Person or group of related Persons (other than any Transfer pursuant
to Section 3.3(b) or any Exempt Employee Transfer) on an arm’s-length basis,
pursuant to which such Person or group of related Persons directly or indirectly
(a) acquires (whether by merger, stock purchase, recapitalization,
reorganization, redemption, issuance of capital stock or otherwise) more than
50% of the Class A Units or voting stock of the Company, Holdings or Opco or
(b) acquires assets constituting all or substantially all of the assets of the
Company and its Subsidiaries on a consolidated basis; provided that in no event
shall a Sale of the Company be deemed to include any

 

53

--------------------------------------------------------------------------------


 

transaction effected solely for the purpose of (i) changing, directly or
indirectly, the form of organization or the organizational structure of the
Company, Holdings or Opco or any Transfer to a Person (whether a corporation,
limited liability company or otherwise) that is a wholly-owned Subsidiary of,
parent of, equity interest holder of, or is controlled by or under the common
control of any Person described in this clause (i) that does not directly or
indirectly change in a material respect the ownership of the Company, Holdings
or Opco or (ii) contributing stock or other securities to Subsidiaries of the
Company.

 

“Sale Participation Notice” has the meaning given to such term in Section 8.3.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securityholder” has the meaning given such term in the preface.

 

“Selldown Investor” has the meaning given such term in Section 3.3(b)(viii).

 

“Selldown Securities” has the meaning given such term in Section 3.3(b)(viii).

 

“Selling Security Holder” has the meaning given such term in Section 3.2(a).

 

“Selling Vestar Holder” has the meaning given such term in Section 3.3(a).

 

“Short-Form Demand Registration” has the meaning given to such term in
Section 5.1(a).

 

“Subordinated Notes” has the meaning set forth in the Certificate of
Designations.

 

“Subscription Agreements” shall mean, collectively, the 2014 Subscription
Agreement and the 2016 Subscription Agreement.

 

“Subsidiary” means any corporation, limited liability company, partnership or
other entity with respect to which another specified entity has the power to
vote or direct the voting of sufficient securities to elect directors (or
comparable authorized persons of such entity) having a majority of the voting
power of the board of directors (or comparable governing body) of such entity.

 

“Tag-Along Notice” has the meaning given such term in Section 3.2(a).

 

“Tag-Along Offerees” has the meaning given such term in Section 4.3(a).

 

“Tag-Along Offeree Notice” has the meaning given such term in Section 4.3(a).

 

“Tag-Along Securities” has the meaning given such term in Section 4.3(a).

 

“TCW” has the meaning given such term in the Recitals.

 

54

--------------------------------------------------------------------------------


 

“TCW Holder” has the meaning given such term in the Recitals.

 

“TCW Majority Holders” means the Person or Persons having beneficial ownership
of a majority of the Class A Units or, as the case may be, Common Stock
constituting TCW Securities.

 

“TCW Securities” means (a) Units acquired by TCW on or after the date of this
Agreement, (b) Securities, Common Stock, Common Stock Equivalents, Preferred
Units or Preferred Stock hereafter acquired by TCW, and (c) any securities of
the Company issued with respect to the securities referred to in clause (a) or
(b) above by way of a payment-in-kind, stock dividend, or stock split or in
connection with a combination of shares, exchange, conversion, recapitalization,
merger, consolidation or other reorganization, or otherwise.

 

“30% Rule” means those restrictions set out in Section 13 of the Canada Pension
Plan Investment Board Regulations, SOR/99-190, that prohibit CPPIB from
investing directly or indirectly in the securities of a corporation to which are
attached more than 30% of the votes that may be cast to elect the directors of
that corporation.

 

“2014 Subscription Agreement” has the meaning ascribed to such term in the
Certificate of Designations.

 

“2015 Notes” means the 13.50% Senior Subordinated Notes due March 25, 2015,
issued pursuant to that certain Purchase Agreement, dated as of March 25, 2008,
by and among Opco and the guarantors and purchasers named therein.

 

“2016 Subscription Agreement” has the meaning ascribed to such term in the
Certificate of Designations.

 

“Transfer” means (in either the noun or the verb form, including with respect to
the verb form, all conjugations thereof, with correlative meaning) with respect
to any security, the gift, sale, assignment, transfer, pledge, hypothecation or
other disposition (whether for or without consideration, whether directly or
indirectly, and whether voluntary, involuntary or by operation of law) of such
Security or any interest therein.

 

“Underwriter’s Maximum Number” has the meaning given to such term in
Section 5.1(c).

 

“Units” has the meaning set forth in the LLC Agreement.

 

“Vestar” has the meaning set forth in the preface.

 

“Vestar/RTI” has the meaning set forth in the preface.

 

“Vestar V” has the meaning set forth in the preface.

 

“Vestar V-A” has the meaning set forth in the preface.

 

55

--------------------------------------------------------------------------------


 

“Vestar Demand Right” has the meaning given to such term in Section 5.1(a).

 

“Vestar Managers” has the meaning given such term in Section 2.1(a)(iii).

 

“Vestar Majority Holders” means the Person or Persons holding a majority of the
Preferred Units or Preferred Stock and a majority of the Class A Units or Common
Stock constituting Vestar Securities.

 

“Vestar Preferred Units” means any Preferred Units held by Vestar, its
Affiliates or any of their permitted assigns.

 

“Vestar Securities” means (a) Units acquired by Vestar on or after the date of
the Original Agreement, (b) Securities, Common Stock, Common Stock Equivalents,
Preferred Units or Preferred Stock hereafter acquired by Vestar, and (c) any
securities of the Company issued with respect to the securities referred to in
clause (a) or (b) above by way of a payment-in-kind, stock dividend, or stock
split or in connection with a combination of shares, exchange, conversion,
recapitalization, merger, consolidation or other reorganization, or otherwise.

 

“Warrant Agreement” has the meaning set forth in the 2014 Subscription
Agreement.

 

9.2                               Legends.

 

(a)                                 Securityholders Agreement.  Each certificate
or instrument evidencing Company Securities and each certificate or instrument
issued in exchange for or upon the Transfer of any such Company Securities (if
such securities remain subject to this Agreement after such Transfer) shall be
stamped or otherwise imprinted with a legend (as appropriately completed under
the circumstances) in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE CONSTITUTE [“EMPLOYEE
SECURITIES”] [“VESTAR SECURITIES”] [“TCW SECURITIES”] [“NYLIM SECURITIES”] UNDER
A CERTAIN AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT DATED AS OF MARCH 25,
2008 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY’S SECURITYHOLDERS AND, AS SUCH, ARE SUBJECT TO CERTAIN VOTING
PROVISIONS, PURCHASE RIGHTS AND RESTRICTIONS ON TRANSFER SET FORTH IN THE
SECURITYHOLDERS AGREEMENT.  A COPY OF SUCH SECURITYHOLDERS AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

(b)                                 Restricted Securities.  Each instrument or
certificate evidencing Securities and each instrument or certificate issued in
exchange or upon the Transfer of any Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form:

 

56

--------------------------------------------------------------------------------


 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS IT HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY SHALL HAVE BEEN DELIVERED TO THE COMPANY TO THE
EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE
SECURITIES ACT).”

 

(c)           Removal of Legends.  Whenever in the opinion of the Company and
counsel reasonably satisfactory to the Company (which opinion shall be delivered
to the Company in writing) the restrictions described in any legend set forth
above cease to be applicable to any Securities, the holder thereof shall be
entitled to receive from the Company, without expense to the holder, a new
instrument or certificate not bearing a legend stating such restriction.

 

9.3          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

9.4          Entire Agreement.  Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way, except that this Agreement shall not supersede the covenants and
agreements set forth in Section 5.9 (Director and Officer Liability) of the
Purchase Agreement, or in the Subscription Agreement which shall be incorporated
herein by reference.

 

9.5          Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Securityholders and any
subsequent holders of Securities and the respective successors and assigns of
each of them, so long as they hold Securities.

 

9.6          Counterparts.  This Agreement may be executed in separate
counterparts (including by means of telecopy or electronically transmitted
signature pages) each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

 

9.7          Remedies.  The Company and the Securityholders shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including costs of
enforcement) and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that the Company
or any Securityholder

 

57

--------------------------------------------------------------------------------


 

may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
of the provisions of this Agreement.

 

9.8          Further Assurances.  Each Person that is a party to this Agreement
hereby agrees that such Person will vote, or cause to be voted, all voting
securities of the Company, Holdings or Opco as applicable, over which such
Person has the power to vote or direct the voting, and will take all other
necessary or desirable action within such Person’s control, including by
approving and causing the amendment of the certificate of incorporation of
Holdings, to give effect to the provisions and carry out the purpose of this
Agreement and the Certificate of Designations.

 

9.9          Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) or sent by reputable overnight courier service (charges
prepaid) to the Company at the address set forth below and to any other
recipient at the address indicated on the Company’s records, or at such address
or to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.  Notices will be deemed to have been
given hereunder when sent by facsimile (receipt confirmed) delivered personally,
five days after deposit in the U.S. mail and one day after deposit with a
reputable overnight courier service.  The Company’s and Holdings’ address is:

 

c/o Vestar Capital Partners

245 Park Avenue, 41st Floor,

New York, NY 10167

Facsimile:

(212) 880-4922

Attention:

General Counsel

 

 

and to:

 

 

21st Century Oncology, Inc.

2270 Colonial Boulevard

Fort Myers, FL 33907

Facsimile:

(516) 301-5778

Attention:

General Counsel

 

 

with a copy (with shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Facsimile:

(212) 446-6460

Attention:

Michael Movsovich

 

Constantine Skarvelis

 

58

--------------------------------------------------------------------------------


 

A copy of each notice given to the Company or Holdings shall be given to Vestar
(and no notice to the Company or Holdings shall be effective until such copy is
delivered to Vestar) at the following addresses:

 

Vestar Capital Partners V, L.P.

 

245 Park Avenue, 41st Floor

 

New York, New York 10167

 

Attention:

General Counsel

Facsimile: (212) 808-4922

 

 

 

With a copy (with shall not constitute notice) to:

 

 

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, New York 10022

 

Attention:

Michael Movsovich

 

Constantine Skarvelis

Facsimile: (212) 446-4900

 

 

 

and

 

 

 

21st Century Oncology Inc.

 

2234 Colonial Boulevard

 

Fort Myers, Florida 33907

 

Attention: General Counsel

 

Facsimile: (239) 931-7380

 

 

A copy of each notice given to the Company or Holdings shall also be given (and
no notice to the Company or Holdings shall be effective until such copy is so
given) to (i) CPPIB as long as it holds Securities at the following addresses
and (ii) if CPPIB ceases to be the Majority Preferred Stockholder, to one or
more representatives of the Majority Preferred Stockholders that may be
designated at the time of CPPIB’s transfer to such party or parties:

 

Canada Pension Plan Investment Board

One Queen Street East

 

Suite 2500

 

Toronto, ON

 

Canada

 

M5C 2W5

 

Facsimile:

(416) 868-8690

Attention:

Managing Director, Head of Relationship Investments

 

 

and to:

 

 

59

--------------------------------------------------------------------------------


 

 

 

Canada Pension Plan Investment Board

One Queen Street East

 

Suite 2500

 

Toronto, ON

 

Canada

 

M5C 2W5

 

Facsimile:

(416) 868-4760

Attention:

General Counsel

 

 

with a copy (which shall not constitute notice) to:

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, NY 10022

 

Facsimile:

(212) 909-6836

Attention:

Kevin M. Schmidt

 

A copy of each notice given to an Executive Holder, a TCW Holder or other
Securityholder (other than Vestar) shall be delivered to the address as shown on
the Unit or stockholder register of the Company or Holdings, as applicable.

 

9.10        Governing Law.  The Delaware Limited Liability Company Act (and,
following the conversion of the Company into a corporation or the Company being
merged into, or otherwise succeeded by, a corporation, the relevant state
corporation law) shall govern all questions arising under this Agreement
concerning the relative rights of the Company and its stockholders.  All other
questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of Delaware applicable to contracts made and to be performed
in the State of Delaware.

 

9.11        Arbitration of Valuation of Equivalent Cash Price.  If the Selling
Security Holder and Vestar disagree in good faith with respect to the valuation
of the equivalent cash price of the non-cash consideration delivered in
connection with a Proposed Sale pursuant to Section 3.2(b) and have not resolved
such disagreement within thirty (30) days after the date of receipt of notice of
Vestar’s election to purchase all of the Employee Securities, all of the TCW
Securities or all of the NYLIM Securities (as the case may be) covered by the
Proposed Sale Notice under Section 3.2(b), an Arbiter selected by mutual
agreement of the Selling Security Holder and Vestar shall make a determination
of such valuation of the non-cash consideration component of the Proposed Sale
solely by (i) reviewing a single written presentation (together with any
supporting documentation) timely made by each of the Selling Security Holder and
Vestar setting forth their respective valuations and the bases therefore and
(ii) accepting either Vestar’s or the Selling Security Holder’s proposed
valuation.  The fees and expenses incurred with respect to the Arbiter, as well
as the reasonable out-of-pocket fees and expenses (including, without
limitation, reasonable fees and expenses of one counsel and one accountant,
appraiser or investment banking firm) incurred by or on behalf of the Selling
Security Holder, shall be borne by the Company.  For purposes of this
Section 9.11, the Company shall make available to the

 

60

--------------------------------------------------------------------------------


 

Vestar and the Selling Security Holder all data (including, without limitation,
reports of employees and outside advisors) necessary to determine the valuation
of the equivalent cash price of the non-cash consideration noted above, and
other relevant data reasonably requested by the Vestar and the Selling Security
Holder.

 

9.12        Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Securityholders Agreement on the day and year first above written.

 

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ James L. Elrod, Jr.

 

Name:

James L. Elrod, Jr.

 

Title:

President

 

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

[Signature Page to Third Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Daniel E. Dosoretz 2015 Grantor Retained Annuity Trust #2

James Rubenstein (via Betty Rubenstein)

Alex Dosoretz

Michael J. Katin 2015 Grantor Retained Annuity Trust #2

Howard M. Sheridan 2015 Grantor Retained Annuity Trust #2

Daniel H. Galmarini 2015 Grantor Retained Annuity Trust #2

Bruce M. Nakfoor, Jr. 2015 Grantor Retained Annuity Trust #2

James W. Orr

Joseph Garcia

Steve Patrice

Madlyn Dornaus

Connie Mantz

James Eaton

Andrew Woods

Keith Miller

Bryan J. Carey

Kerry Gillespie

John Miksa (via Valeri Dyke)

David Watson

Quinten Black

Hugo Myslicki

Larry Silverman

Daniel E. Dosoretz 2015 Grantor Retained Annuity Trust dated 3/3/2055

James Rubenstein

Bruce M. Nakfoor, Jr. 2015 Grantor Retained Annuity Trust Dated 3/3/2015

 

--------------------------------------------------------------------------------